Exhibit 10.73

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

Effective as of August 3, 2007



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

 

          Page

ARTICLE ONE PREAMBLE

   1

ARTICLE TWO DEFINITIONS

   2

2.1

  

“Account” or “Accounts”

   2

2.2

  

“Affiliate”

   2

2.3

  

“Beneficiary”

   2

2.4

  

“Board”

   2

2.5

  

“Bonus”

   2

2.5A

  

“Caesars Company Contribution Account”

   2

2.5B

  

“Caesars Participant”

   3

2.5C

  

“Caesars Plan”

   3

2.5D

  

“Caesars Plan Transfer Date”

   3

2.6

  

“Change of Control”

   3

2.7

  

“Code”

   4

2.8

  

“Company”

   4

2.9

  

“Compensation”

   5

2.10

  

“Deferral Contribution”

   5

2.11

  

“Deferral Contribution Account”

   5

2.12

  

“Deferral Period”

   5

2.13

  

“Disability”

   5

2.14

  

“Discretionary Contribution”

   5

2.15

  

“Discretionary Contribution Account”

   5

2.16

  

“Distribution Year”

   5

2.17

  

“EDCP Committee”

   5

2.18

  

“EDCP Investment Committee”

   5

2.19

  

“Effective Date”

   6

2.20

  

“Employee”

   6

2.21

  

“Employer”

   6

2.22

  

“ERISA”

   6



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

          Page

2.23

  

“401(k) Compensation”

   6

2.24

  

“401(k) Contributions”

   6

2.25

  

“401(k) Matchable Deferrals”

   6

2.26

  

“401(k) Matching Contributions”

   6

2.26A

  

“Harrah’s ESSP”

   6

2.26B

  

“Harrah’s ESSP Participant”

   7

2.26C

  

“Harrah’s ESSP First Transfer Date”

   7

2.26D

  

“Harrah’s ESSP Second Transfer Date”

   7

2.27

  

“HRC”

   7

2.28

  

“Investment Fund”

   7

2.29

  

“Matching Contribution”

   7

2.30

  

“Matching Contribution Account”

   7

2.31

  

“Matching Formula”

   7

2.32

  

“Matching Limit”

   7

2.33

  

“Participant”

   7

2.34

  

“Participation Agreement”

   7

2.35

  

“Plan”

   8

2.36

  

“Salary”

   8

2.37

  

“Savings and Retirement Plan”

   8

2.38

  

“Separation from Service”

   8

2.39

  

“Service Provider”

   8

2.40

  

“Service Recipient”

   8

2.41

  

“Special Distribution Election Period”

   8

2.42

  

“Specified Employee”

   9

2.43

  

“Specified Employee Effective Date”

   9

2.44

  

“Specified Employee Identification Date”

   9

2.45

  

“Testing Year”

   9

 

ii



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

          Page

2.46

  

“Transferred Caesars Accounts”

   9

2.47

  

“Transferred Caesars Company Contribution Account”

   9

2.48

  

“Transferred Caesars Deferral Account”

   9

2.49

  

“Transferred Harrah’s ESSP Accounts”

   10

2.50

  

“Transferred Harrah’s ESSP Deferral Contribution Account”

   10

2.51

  

“Transferred Harrah’s ESSP Matching Contribution Account”

   10

2.52

  

“Trust”

   10

2.53

  

“Trust Agreement”

   10

2.54

  

“Trust Fund”

   10

2.55

  

“Trustee”

   10

2.56

  

“Valuation Date”

   10

2.57

  

“Years of Vesting Service”

   10

ARTICLE THREE ELIGIBILITY

   11

3.1

  

Selection of Participants

   11

3.2

  

Participation Agreement

   14

3.3

  

Discontinuance of Participation

   15

3.4

  

Reemployment

   15

3.5

  

Adoption by Affiliates

   16

ARTICLE FOUR CONTRIBUTIONS

   16

4.1

  

Participant Contributions.

   16

4.2

  

Matching Contributions.

   17

4.3

  

Change or Suspension of Contributions

   20

4.4

  

Discretionary Contributions

   22

4.5

  

2005 Contributions under the Caesars Plan.

   22

4.6

  

Second Enhancement Contributions

   23

4.7

  

Transfers from Caesars Plan.

   23

4.8

  

Transfers from Harrah’s ESSP.

   24

 

iii



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

          Page

ARTICLE FIVE WITHDRAWALS UPON UNFORESEEABLE EMERGENCY

   26

5.1

  

Unforeseeable Emergency Withdrawals.

   26

5.2

  

Account Adjustments

   27

5.3

  

Cancellation of Participation in the Event of Hardship Withdrawal

   27

ARTICLE SIX CREDITING OF CONTRIBUTIONS AND INCOME

   27

6.1

  

Account Allocations

   27

6.2

  

Subaccounts

   28

6.3

  

Hypothetical Investment Funds

   28

6.4

  

Investment Direction

   28

6.5

  

Rate of Return

   28

6.6

  

Application to Beneficiaries

   29

6.7

  

EDCP Investment Committee

   29

ARTICLE SEVEN VESTING

   29

7.1

  

Vesting of Accounts

   29

7.2

  

Changes in Vesting Schedule

   33

ARTICLE EIGHT DISTRIBUTION ELECTIONS; PAYMENT OF BENEFITS

   33

8.1

  

Distribution Elections

   33

8.2

  

Changes of Distribution Year Election

   36

8.3

  

Time of Payment

   38

8.4

  

Form of Payments

   39

8.5

  

Beneficiary Designations

   40

8.6

  

Prohibition on Acceleration of Distributions

   41

8.7

  

Withholding and Payroll Taxes

   41

8.8

  

[Reserved]

   41

8.9

  

Special Lump Sum Distribution.

   42

8.10

  

Special Distribution Elections.

   42

8.11

  

Compliance with Section 409A of the Code.

   44

 

iv



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

          Page

ARTICLE NINE ADMINISTRATION OF THE PLAN

   44

9.1

  

Adoption of Trust

   44

9.2

  

Powers of the EDCP Committee

   44

9.3

  

Creation of Committee

   45

9.4

  

Appointment of Agents

   45

9.5

  

Majority Vote and Execution of Instruments

   45

9.6

  

Allocation of Responsibilities

   45

9.7

  

Conflict of Interest

   45

9.8

  

Indemnification

   45

9.9

  

Action Taken by Employer

   45

9.10

  

Discretionary Authority

   46

9.11

  

Participant Statements

   46

9.12

  

Compliance with Section 409A of the Code

   46

ARTICLE TEN CLAIMS REVIEW PROCEDURE

   46

10.1

  

General

   46

10.2

  

Benefit Determination

   46

10.3

  

Appeals

   47

10.4

  

Notice of Denials

   48

ARTICLE ELEVEN LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY INCOMPETENT
DISTRIBUTEE

   48

11.1

  

Anti-Alienation Clause

   48

11.2

  

Permitted Arrangements

   49

11.3

  

Payment to Minor or Incompetent

   49

ARTICLE TWELVE AMENDMENT, MERGER AND TERMINATION

   49

12.1

  

Amendment

   49

12.2

  

Merger or Consolidation of Company

   49

12.3

  

Termination of Plan or Discontinuance of Contributions

   50

12.4

  

Continuation of Plan following a Change of Control

   50

 

v



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

          Page

12.5

  

Limitation of Company’s Liability

   50

12.6

  

Limitation on Distributions

   50

ARTICLE THIRTEEN GENERAL PROVISIONS

   50

13.1

  

Limitation of Rights

   50

13.2

  

Construction

   51

13.3

  

Status of Participants as Unsecured Creditors

   51

13.4

  

Status of Trust Fund

   51

13.5

  

Funding upon a Change of Control

   51

13.6

  

Uniform Administration

   51

13.7

  

Heirs and Successors

   52

13.8

  

Electronic Administration.

   52

 

vi



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

ARTICLE ONE

PREAMBLE

HARRAH’S ENTERTAINMENT, INC., a Delaware corporation (the “Company”), previously
adopted this Harrah’s Entertainment, Inc. Executive Supplemental Savings Plan II
(the “Plan”), effective as of January 1, 2005, in order to provide key
executives and senior management employees with an opportunity and incentive to
save for retirement and other purposes.

The purpose of this Plan is to provide a select group of management or highly
compensated employees of the Company and certain of its affiliates with the
opportunity to defer a portion of their compensation and to receive
contributions from their employers. As a result, the Plan is intended to be a
“top hat plan,” exempt from certain requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), pursuant to Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. This Plan is not intended to qualify for
favorable tax treatment pursuant to Section 401(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), or any successor section or statute. This Plan
is intended to comply with the requirements of Section 409A(a)(2), (3) and
(4) of the Code.

The Plan was subsequently amended by the First and Second Amendments to the Plan
and was amended and restated generally effective as of January 1, 2005.

The Human Resources Committee of the Board of Directors of Harrah’s
Entertainment, Inc. now wishes to amend the Plan to provide each Participant and
each Beneficiary of a deceased Participant with an opportunity to elect to
receive a special lump sum distribution from his or her Accounts under the Plan
during 2008, and an opportunity to make special distribution elections, in
accordance with the transitional relief under Internal Revenue Service Notice
2005-1, Q/A-19(c), the Proposed Regulations under Section 409A of the Code and
Internal Revenue Service Notice 2006-79.

The Company has adopted this Amendment and Restatement of the Plan, effective as
of August 3, 2007. This Amendment and Restatement of the Plan incorporates the
prior amendment and restatement of the Plan and constitutes a complete
amendment, restatement and continuation of the Plan. This Amendment and
Restatement of the Plan is intended to comply with the requirements of Sections
409A(a)(2), (3) and (4) of the Code and the Treasury Regulations thereunder. As
provided in Notice 2006-79, with respect to an election or amendment to change a
time and form of payment under the Plan made on or after January 1, 2007 and on
or before December 31, 2007, the election or amendment shall apply only to
amounts that would not otherwise be payable in 2007 and shall not cause an
amount to be paid in 2007 but would not otherwise be payable in 2007. The Plan,
as in effect prior to this Amendment and Restatement of the Plan, shall govern
distributions under the Plan prior to August 3, 2007.



--------------------------------------------------------------------------------

ARTICLE TWO

DEFINITIONS

When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not begin a sentence, the word or phrase shall
generally be a term defined in this Article Two or in the Preamble. The
following words and phrases used in the Plan with the initial letter capitalized
shall have the meanings set forth in this Article Two, unless a clearly
different meaning is required by the context in which the word or phrase is
used:

2.1 “Account” or “Accounts” means the accounts which may be maintained by the
EDCP Committee to reflect the interest of a Participant or the Beneficiary of a
deceased Participant under the Plan.

2.2 “Affiliate” means: (a) a corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is the Company, (b) any other trade or business (whether or not
incorporated) controlling, controlled by, or under common control (within the
meaning of Section 414(c) of the Code) with the Company, and (c) any other
corporation, partnership, or other organization which is a member of an
affiliated service group (within the meaning of Section 414(m) of the Code) with
the Company or which is otherwise required to be aggregated with the Company
pursuant to Section 414(o) of the Code.

2.3 “Beneficiary” means the person or trust that a Participant, in his or her
most recent written designation filed with the EDCP Committee, shall have
designated to receive his or her benefit under the Plan in the event of his or
her death or, if applicable, the person or entity determined in accordance with
Section 8.5 (Beneficiary Designations).

2.4 “Board” means the Board of Directors of the Company.

2.5 “Bonus” means the incentive payment or payments earned by a Participant
during a Deferral Period pursuant to the Company’s Annual Management Bonus Plan,
the Company’s Senior Executive Incentive Plan, the Company’s Player Development
Bonus Program and/or the Horseshoe Gaming Holding Corp. 2004 Annual Bonus
Incentive Plan, as such plans may be amended from time to time, and those
short-term cash incentive plans that are approved by the EDCP Committee or its
delegate, the Senior Vice President of Human Resources of the Company.

2.5A “Caesars Company Contribution Account” means the Account maintained to
record the amounts that otherwise would be credited to a Caesars Participant’s
“Company Contribution Account” under the Caesars Plan, determined in accordance
with Section 4.5(c) (Caesars Matching Contributions), on behalf of such Caesars
Participant, as adjusted to reflect the rate of return on the hypothetical
Investment Funds selected by the Caesars Participant in accordance with
Section 6.4 (Investment Direction) and other credits or charges in accordance
with this Plan. A Caesars Participant’s Caesars Company Contribution Account
shall be divided into subaccounts as determined by the EDCP Committee.

 

2



--------------------------------------------------------------------------------

2.5B “Caesars Participant” means:

(a) an Employee who is a “Participant” (as defined in the Caesars Plan) and
becomes a Participant in accordance with Section 3.1(e)(1), or

(b) any other “Participant” (as defined in the Caesars Plan) or former
“Participant” who has an “Account” (as defined in the Caesars Plan) or
“Accounts” under the Caesars Plan, effective as of the Caesars Plan Transfer
Date.

2.5C “Caesars Plan” means the Park Place Entertainment Corporation Executive
Deferred Compensation Plan, as amended.

2.5D “Caesars Plan Transfer Date” means August 1, 2006.

2.6 “Change of Control” means and includes each of the following events or
transactions described in subsection (a), (b), (c) or (d):

(a) the acquisition, directly or indirectly, by any "person" or "group" (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") and the rules thereunder) of
"beneficial ownership" (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
("voting securities") of the Company that represent twenty-five percent (25%) or
more of the combined voting power of the Company's then outstanding voting
securities, other than

(1) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(2) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(3) an acquisition of voting securities pursuant to a transaction described in
subsection (c) below that would not be a Change of Control under subsection (c);

Notwithstanding the foregoing, neither of the following events shall constitute
an "acquisition" by any person or group for purposes of this subsection (a): an
acquisition of the Company's securities by the Company which causes the
Company's voting securities beneficially owned by a person or group to represent
twenty-five percent (25%) or more of the combined voting power of the Company's
then outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of twenty-five percent (25%) or more of the
combined voting power of the Company's then outstanding voting securities by
reason of share acquisitions by the Company as described above and shall, after
such share acquisitions by the Company, become the beneficial owner of any
additional voting securities of the Company, then such acquisition shall
constitute a Change of Control; or

 

3



--------------------------------------------------------------------------------

(b) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsection
(a) or (c)) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of a
merger, consolidation, reorganization, or business combination, or a sale or
other disposition of all or substantially all of the Company's assets, or the
acquisition of assets or stock of another entity, in each case other than a
transaction

(1) which results in the Company's voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company's assets
or otherwise succeeds to the business of the Company (the Company or such
person, the "Successor Entity")) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity's outstanding voting
securities immediately after the transaction, and

(2) after which no person or group beneficially owns voting securities
representing twenty-five percent (25%) or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this paragraph (2) as beneficially owning twenty-five
percent (25%) or more of combined voting power of the Successor Entity solely as
a result of the voting power held in the Company prior to the consummation of
the transaction; or

(d) the Company's stockholders approve a liquidation or dissolution of the
Company.

The HRC shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a “Change of Control” has occurred
pursuant to the above definition, and the date of the occurrence of such “Change
of Control” and any incidental matters relating thereto.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Company” means Harrah’s Entertainment, Inc., a Delaware corporation.

 

4



--------------------------------------------------------------------------------

2.9 “Compensation” means, for each Deferral Period, the total Salary earned to
the Participant and the Bonus earned by the Participant.

2.10 “Deferral Contribution” means a contribution by a Participant pursuant to
Section 4.1 (Participant Contributions) of this Plan.

2.11 “Deferral Contribution Account” means the Account maintained to record the
Deferral Contributions made by a Participant pursuant to Section 4.1
(Participant Contributions) (and, in the case of a Caesars Participant, the
deferral contributions made under Sections 4.5(a) and (b) (Caesars Base
Compensation Deferral Contributions and Caesars Bonus Deferral Contributions))
as adjusted to reflect the rate of return on the hypothetical Investment Funds
selected by the Participant in accordance with Section 6.4 (Investment
Direction) and other credits or charges in accordance with this Plan. A
Participant’s Deferral Contribution Account shall be divided into subaccounts as
determined by the EDCP Committee.

2.12 “Deferral Period” means, the twelve (12) month period beginning on each
January 1 and ending on the next following December 31. The initial Deferral
Period shall commence as of the Effective Date and shall end on the next
following December 31.

2.13 “Disability” means, for purposes of this Plan, that the Participant
qualifies to receive long term disability payments under the Employer’s long
term disability insurance program, as it may be amended from time to time.

2.14 “Discretionary Contribution” means an Employer contribution determined in
accordance with Section 4.4 (Discretionary Contributions) of this Plan, which
may, in the discretion of the Employer, be transferred to the Trust.

2.15 “Discretionary Contribution Account” means the Account maintained to record
the Discretionary Contributions calculated in accordance with Section 4.4
(Discretionary Contributions) on behalf of a Participant, as adjusted to reflect
the rate of return on the hypothetical Investment Funds selected by the
Participant in accordance with Section 6.4 (Investment Direction) and other
credits or charges in accordance with this Plan. A Participant’s Discretionary
Contribution Account shall be divided into subaccounts as determined by the EDCP
Committee.

2.16 “Distribution Year” means the calendar year selected by a Participant for
purposes of distributions from the subaccounts of such Participant’s Accounts
for a Deferral Period.

2.17 “EDCP Committee” means the committee designated in accordance with
Section 9.3 (Creation of Committee) to carry out the administrative
responsibilities under the Plan.

2.18 “EDCP Investment Committee” means the committee that has the responsibility
for selecting and monitoring performance of the Investment Funds.

 

5



--------------------------------------------------------------------------------

2.19 “Effective Date” means January 1, 2005. With respect to each Affiliate that
adopts this Plan after January 1, 2005, the term “Effective Date” means the date
designated by the adopting Affiliate.

2.20 “Employee” means any individual classified by an Employer as a common law
employee of the Employer. For this purpose, the classification that is relevant
is the classification in which such individual is placed by the Employer for
purposes of this Plan and the classification of such individual for any other
purpose (e.g., employment tax or withholding purposes) shall be irrelevant. If
an individual is characterized as a common law employee of the Employer by a
governmental agency or court but not by the Employer, such individual shall be
treated as an employee who has not been designated for participation in this
Plan.

2.21 “Employer” means the Company and any Affiliate that has adopted this Plan
pursuant to Section 3.5 (Adoption by Affiliates).

2.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.23 “401(k) Compensation” means, with respect to a Participant, such
Participant’s compensation (as defined in the Savings and Retirement Plan) for
purposes of determining the Employer’s matching contribution (if any) for such
Participant under the Savings and Retirement Plan.

2.24 “401(k) Contributions” means a Participant’s “elective contributions,” as
defined in the Treasury Regulations under Section 401(k) of the Code, made to
the Savings and Retirement Plan in which such Participant is a participant.

2.25 “401(k) Matchable Deferrals” means, with respect to a Participant, such
Participant’s assumed 401(k) Contributions subject to the Employer’s matching
contribution under the Savings and Retirement Plan, which shall equal:

(a) the Matching Limit, multiplied by

(b) such Participant’s 401(k) Compensation.

A Participant’s “401(k) Matchable Deferrals” for a Deferral Period shall be
determined without regard to such Participant’s actual 401(k) Contributions for
such Deferral Period.

2.26 “401(k) Matching Contributions” means, with respect to a Participant, the
Employer’s matching contributions assumed to be made for such Participant under
the Savings and Retirement Plan, determined under the Matching Formula, based on
such Participant’s 401(k) Matchable Deferrals. A Participant’s “401(k) Matching
Contributions” for a Deferral Period shall be determined without regard to the
Employer’s actual matching contributions made for such Participant for such
Deferral Period.

2.26A “Harrah’s ESSP” means the Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan, as amended.

 

6



--------------------------------------------------------------------------------

2.26B “Harrah’s ESSP Participant” means a “Participant” in the Harrah’s ESSP.

2.26C “Harrah’s ESSP First Transfer Date” means January 1, 2005.

2.26D “Harrah’s ESSP Second Transfer Date” means January 1, 2006.

2.27 “HRC” means the Human Resources Committee of the Board.

2.28 “Investment Fund” means the hypothetical investment fund or funds
established by the EDCP Investment Committee pursuant to Section 6.4 (Investment
Direction).

2.29 “Matching Contribution” means an Employer contribution calculated in
accordance with Section 4.2 (Matching Contributions) of this Plan, which may, in
the discretion of the Employer, be transferred to the Trust.

2.30 “Matching Contribution Account” means the Account maintained to record the
Matching Contributions calculated in accordance with Section 4.2 (Matching
Contributions) on behalf of a Participant, as adjusted to reflect the rate of
return on the hypothetical Investment Funds selected by the Participant in
accordance with Section 6.4 (Investment Direction) and other credits or charges
in accordance with this Plan. A Participant’s Matching Contribution Account
shall be divided into subaccounts as determined by the EDCP Committee.

2.31 “Matching Formula” means, with respect to a Participant, the formula under
which matching contributions in the Savings and Retirement Plan under which such
Participant is eligible to make contributions are determined for such
Participant, determined without regard to any limitations on such matching
contributions under Section 401(m) or 415 of the Code, or any limitation of
compensation taken into account in determining such matching contributions under
Section 401(a)(17) of the Code. The “Matching Formula” for a Participant for a
Deferral Period shall be determined as of the first day of such Deferral Period
(or, if such Participant first becomes eligible to participate in the Plan
during such Deferral Period, the date as of which he or she first becomes
eligible to participate).

2.32 “Matching Limit” means, with respect to a Participant, the maximum
designated percentage of 401(k) Compensation of such Participant that, if
contributed by such Participant to the Savings and Retirement Plan, is eligible
for a matching contribution under the Matching Formula of the Savings and
Retirement Plan under which such Participant is eligible to make contributions.

2.33 “Participant” means any Employee who has been selected for participation in
the Plan. The term “Participant” also shall include former Participants whose
benefits under the Plan have not been fully distributed pursuant to the
provisions of the Plan. The term “Participant” shall also include: (a) with
respect to Transferred Harrah’s ESSP Accounts, a Harrah’s ESSP Participant,
(b) a Caesars Participant described in Section 2.5B(a), and (c) with respect to
Transferred Caesars Accounts, a Caesars Participant described in
Section 2.5B(b).

2.34 “Participation Agreement” means the agreement to defer Salary and/or Bonus
submitted by a Participant to the EDCP Committee in accordance with Section 3.2
(Participation Agreement). The term “Participation Agreement” shall also include
the agreement of a Caesars Participant in accordance with Section 3.2(b). Such
agreement shall be in written or electronic form, as determined by the EDCP
Committee.

 

7



--------------------------------------------------------------------------------

2.35 “Plan” means this Harrah’s Entertainment, Inc. Executive Supplemental
Savings Plan II, as it may be amended from time to time.

2.36 “Salary” means the annual base salary earned by the Participant from the
Employer during the Deferral Period, before reduction for amounts deferred
pursuant to this Plan, the Savings and Retirement Plan, any plan maintained
under Section 125 of the Code or any other plan maintained by the Company or an
Employer. Salary does not include expense reimbursements, salary continuation
payments except as otherwise provided by an employment agreement or separation
agreement, or any form of non-cash compensation and benefits.

2.37 “Savings and Retirement Plan” means the Harrah’s Entertainment, Inc.
Savings and Retirement Plan, as it may be amended from time to time, the
Horseshoe Gaming Holding Corp. 401(k) Plan, as it may be amended from time to
time, and such other profit-sharing plans qualified under Sections 401(a) and
401(k) of the Code that are maintained by an Employer and designated from time
to time by the EDCP Committee. For purposes of the Plan, with respect to any
Participant, “Savings and Retirement Plan” shall mean, for the Deferral Period
or any portion thereof, the plan to which such Participant is eligible to make
elective deferral contributions during such Deferral Period or portion thereof;
provided, however, for purposes of Sections 4.2(c)(1)(C) and 4.2(c)(2)(C), the
“Savings and Retirement Plan” shall mean the Harrah’s Entertainment, Inc.
Savings and Retirement Plan, as it may be amended from time to time (without
regard to whether the Caesars Participant is eligible to make elective deferral
contributions under the Harrah’s Entertainment, Inc. Savings and Retirement
Plan).

2.38 “Separation from Service” of a Service Provider means his or her
“separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h), with respect to the Service Recipient.

2.39 “Service Provider” means a Participant or any other “service provider”, as
defined in Treasury Regulation Section 1.409A-1(f).

2.40 “Service Recipient”, with respect to any Service Provider, means the
“service recipient,” as defined in Treasury Regulation Section 1.409A-1(g), as
determined from time to time. As provided in Treasury Regulation
Section 1.409A-1(g), the “service recipient” shall mean the person for whom the
Service Provider’s services are performed and with respect to whom the legally
binding right to compensation arises, and all persons with whom such person
would be considered a single employer under Section 414(b) or 414(c) of the
Code; provided, however, that, for purposes of Section 2.38, the “service
recipient” shall be determined as provided in Treasury Regulation
Section 1.409A-1(h)(3).

2.41 “Special Distribution Election Period” means the period designated by the
EDCP Committee during which the elections under Sections 8.9 and 8.10 may be
made. The “Special Distribution Election Period” shall commence not earlier than
August 3, 2007 and end not later than October 15, 2007.

 

8



--------------------------------------------------------------------------------

2.42 “Specified Employee” means a Service Provider who, as of the date of the
Service Provider’s Separation from Service, is a “Key Employee” of the Service
Recipient any stock of which is publicly traded on an established securities
market or otherwise. For purposes of this definition, a Service Provider is a
“Key Employee” if the Service Provider meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the Treasury Regulations thereunder and disregarding Section 416(i)(5) of the
Code) at any time during the Testing Year. If a Service Provider is a “Key
Employee” (as defined above) as of a Specified Employee Identification Date, the
Service Provider shall be treated as “Key Employee” for the entire 12 month
period beginning on the Specified Employee Effective Date. For purposes of this
Section 2.42, a Service Provider’s compensation for a Testing Year shall mean
such Service Provider’s compensation, as determined under Treasury Regulation
Section 1.415(c)-2(d)(4), from the Service Recipient for such Testing Year. The
“Specified Employees” shall be determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(i).

2.43 “Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date. The Specified Employee
Effective Date may be changed by the HRC, in its discretion, in accordance with
Treasury Regulation Section 1.409A-1(i)(4).

2.44 “Specified Employee Identification Date”, for purposes of Treasury
Regulation Section 1.409A-1(i)(3), means December 31. The “Specified Employee
Identification Date” shall apply to all “nonqualified deferred compensation
plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of the Service
Recipient and all affected Service Providers. The “Specified Employee
Identification Date” may be changed by the HRC, in its discretion, in accordance
with Treasury Regulation Section 1.409A-1(i)(3).

2.45 “Testing Year” shall mean the 12 month period ending on the Specified
Employee Identification Date, as determined from time to time.

2.46 “Transferred Caesars Accounts” means a Caesars Participant’s Transferred
Caesars Company Contribution Account and Transferred Caesars Deferral Account.

2.47 “Transferred Caesars Company Contribution Account” means the Account
maintained to record the amounts transferred from the Caesars Plan, which are
described in Section 4.7(d) and (e), as adjusted to reflect the rate of return
on the hypothetical Investment Funds selected by the Caesars Participant in
accordance with Section 6.4 (Investment Direction) and other credits or charges
in accordance with this Plan. A Caesars Participant’s Transferred Caesars
Company Contribution Account shall be divided into subaccounts as determined by
the EDCP Committee.

2.48 “Transferred Caesars Deferral Account” means the Account maintained to
record the amounts transferred from the Caesars Plan, which are described in
Section 4.7(b) and (c), as adjusted to reflect the rate of return on the
hypothetical Investment Funds selected by the Caesars Participant in accordance
with Section 6.4 (Investment Direction) and other credits or charges in
accordance with accordance with this Plan. A Caesars Participant’s Transferred
Caesars Deferral Account shall be divided into subaccounts as determined by the
EDCP Committee.

 

9



--------------------------------------------------------------------------------

2.49 “Transferred Harrah’s ESSP Accounts” means a Harrah’s ESSP Participant’s
Transferred Harrah’s ESSP Deferral Contribution Account and Transferred Harrah’s
ESSP Matching Contribution Account.

2.50 “Transferred Harrah’s ESSP Deferral Contribution Account” means the Account
maintained to record the amounts credited pursuant to Section 4.6, and the
amounts transferred from the Harrah’s ESSP, which are described in
Section 4.8(b), as adjusted to reflect the rate of return on the hypothetical
Investment Funds selected by the Harrah’s ESSP Participant in accordance with
Section 6.4 (Investment Direction) and other credits or charges in accordance
with this Plan. A Harrah’s ESSP Participant’s Transferred ESSP Deferral
Contribution Account shall be divided into subaccounts as determined by the EDCP
Committee.

2.51 “Transferred Harrah’s ESSP Matching Contribution Account” means the Account
maintained to record the amounts transferred from the Harrah’s ESSP, which are
described in Section 4.8(c), as adjusted to reflect the rate of return on the
hypothetical Investment Funds selected by the Harrah’s ESSP Participant in
accordance with Section 6.4 (Investment Direction) and other credits or charges
in accordance with this Plan. A Harrah’s ESSP Participant’s Transferred Harrah’s
ESSP Matching Contribution Account shall be divided into subaccounts as
determined by the EDCP Committee.

2.52 “Trust” means the trust established under the Trust Agreement.

2.53 “Trust Agreement” means that certain trust agreement established pursuant
to the Plan between the Company and the Trustee or any trust agreement hereafter
established, the provisions of which are incorporated herein by reference.

2.54 “Trust Fund” means all assets of whatsoever kind or nature held from time
to time by the Trustee pursuant to the Trust Agreement and forming a part of
this Plan, without distinction as to income and principal and without regard to
source, i.e., Employer or Participant contributions or earnings.

2.55 “Trustee” means the Trustee under the Trust Agreement.

2.56 “Valuation Date” means the date for valuing the hypothetical Investment
Funds maintained under the Plan, which shall be each business day of the
Deferral Period.

2.57 “Years of Vesting Service” means the years of service credited to an
individual for vesting purposes under the Savings and Retirement Plan,
determined in accordance with all applicable provisions of the Savings and
Retirement Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE THREE

ELIGIBILITY

3.1 Selection of Participants.

(a) General. For purposes of Title I of ERISA, the Plan is intended to be an
unfunded plan of deferred compensation covering a select group of management or
highly compensated employees of an Employer, within the meaning of Sections
201(1), 301(a)(3) and 401(a)(1) of ERISA. As a result, participation in the Plan
shall be limited to Employees employed in a position classified by the Company
as a Director-level position or above, and any other Employees employed by an
Employer who are selected for participation in the Plan by the EDCP Committee.
To further ensure compliance with the ERISA participation requirements
applicable to this Plan, the Company, in the exercise of its discretion, may
exclude from participation in the Plan an individual who otherwise meets the
requirements this Section 3.1(a) for any reason, or for no reason, as the
Company deems to be appropriate.

(b) Eligibility Date. An Employee who, as of the Effective Date, is employed in
a position classified by the Company as a Director-level position or above, or
has been selected for participation in the Plan by the EDCP Committee, shall
become eligible to participate in the Plan as of the Effective Date. Any other
Employee shall become eligible to participate in the Plan as of the first day of
the Deferral Period on or next following the date on which such Employee is
employed in a position classified by the Company as a Director level position or
above (or as of such earlier or later date as is designated by the EDCP
Committee), or if such Employee is selected for participation in the Plan by the
EDCP Committee, the date of participation designated by the EDCP Committee. The
date as of which an Employee first becomes eligible to participate in the Plan
shall be referred to as such Employee’s “Eligibility Date.”

(c) Entry into Plan.

(1) Entry on Effective Date. An Employee who is eligible to participate in the
Plan as of the Effective Date shall enter the Plan as of the Effective Date. If
such Participant’s initial Participation Agreement is completed and delivered to
the EDCP Committee prior to the Effective Date, the Participant’s Deferral
Contributions shall be determined with reference to Compensation earned on or
after the Effective Date.

(2) Entry after Effective Date. Except as provided in paragraph (3), if a
Participant becomes eligible to participate in the Plan after the Effective
Date, such Participant may elect to begin Plan participation as of the first day
of any subsequent Deferral Period. Such Participant shall complete and deliver
his or her Participation Agreement in accordance with the rules and procedures
adopted by the EDCP Committee for such purpose before the first day of such
Deferral Period, and such Participant’s Deferral Contributions shall be
determined with reference to Compensation earned on or after the first day of
such Deferral Period.

 

11



--------------------------------------------------------------------------------

(3) Exception to Entry Requirement. If a Participant first becomes eligible to
participate in the Plan after the Effective Date, such Participant may elect to
begin Plan participation during a Deferral Period, if such Participant elects to
begin Plan participation within thirty (30) days after his or her Eligibility
Date in accordance with Treasury Regulation Section 1.409A-2(a)(7). Such
Participant shall complete and deliver his or her Participation Agreement in
accordance with the rules and procedures adopted by the EDCP Committee for such
purpose within thirty (30) days after his or her Eligibility Date, and such
Participation Agreement shall be effective as of such date following completion
and delivery as is determined by the EDCP Committee. Such Participation
Agreement shall apply only with respect to such Participant’s Salary earned on
or after the first day of the first full payroll period in the Deferral Period
following the effective date of such Participation Agreement, and that portion
of the Bonus earned during the portion of the Deferral Period commencing on the
effective date of such Participation Agreement. For purposes of this paragraph
(3), the portion of such Participant’s Bonus earned during the portion of the
Deferral Period commencing on the effective date of such Deferral Period shall
equal the Bonus earned with respect to the Deferral Period, multiplied by a
fraction, the numerator of which is the number of days remaining in the
performance period with respect to such Bonus after the effective date of the
Participation Agreement, and the denominator of which is the total number of
days in the performance period with respect to such Bonus, as provided in
Treasury Regulation Section 1.409A-2(a)(7)(i).

(4) Exception for Administrative Error.

(A) Notwithstanding Section 3.1(c)(1), in the event that an Employee who is
eligible to participate in the Plan as of the Effective Date was not afforded an
opportunity to submit a Participation Agreement prior to the Effective Date due
to administrative or clerical error, such Employee may complete and deliver a
Participation Agreement to the EDCP Committee on or before March 15, 2005, and
such Employee shall enter the Plan as of the date of the delivery of such
Participation Agreement to the EDCP Committee. The Participant’s Deferral
Contributions shall be determined with reference to Compensation earned on or
after the Effective Date to the extent payable after the date of such
Participant’s entry into the Plan.

(B) Notwithstanding Section 3.1(c)(1), in the event that an Employee who is
eligible to participate in the Plan as of the Effective Date failed to provide a
confirmed electronic Participation Agreement prior to the Effective Date, such
Employee may complete and deliver a Participation Agreement to the EDCP
Committee, in written or electronic form, on or before March 15, 2005, and such
Employee shall enter the Plan as of the date of the delivery of such
Participation Agreement to the EDCP Committee. The Participant’s Deferral
Contributions shall be determined with reference to Compensation earned on or
after the Effective Date to the extent payable after the date of such
Participant’s entry into the Plan.

(d) No Waiting Periods. A Participant need not complete any particular period of
service in order to be eligible to make Deferral Contributions or to receive
Discretionary Contributions. Except as otherwise provided in Section 4.2(c), in
order to receive Matching Contributions for a Deferral Period, however, a
Participant also must be eligible to receive matching contributions under the
Savings and Retirement Plan for that Deferral Period, as determined in
accordance with the provisions of the Savings and Retirement Plan.

 

12



--------------------------------------------------------------------------------

(e) Participants in the Caesars Plan.

(1) Eligibility Date. An Employee who is a “Participant” in the Caesars Plan as
of the first day of the first payroll period for such Employee beginning on or
after July 1, 2005 shall become eligible to participate in the Plan as of the
first day of such payroll period. Such an Employee shall be referred to as
“Caesars Participant.”

(2) 2005 Contributions for a Caesars Participant. As provided in Section 4.5, a
Caesars Participant shall be eligible to participate in the Plan with respect to
the 2005 Deferral Period solely for purposes of the crediting of:

(A) the “Base Compensation” (as defined in the Caesars Plan) deferred by such
Caesars Participant under the Caesars Plan for any payroll period for such
Participant commencing on or after July 1, 2005 and before January 1, 2006,

(B) the “Bonus Compensation” (as defined in the Caesars Plan) earned for
services performed during 2005, and otherwise payable on or after July 1, 2005
and deferred by such Participant under the Caesars Plan,

(C) the “Base Compensation Company Contribution Amounts” (as defined in the
Caesars Plan) with respect to any payroll period for such Caesars Participant
commencing on or after July 1, 2005 and before January 1, 2006, and

(D) the “Bonus Compensation Company Contribution Amounts” (as defined in the
Caesars Plan), with respect to such Caesars Participant’s “Bonus Compensation”
(as defined in the Caesars Plan) earned for services performed during 2005, and
otherwise payable on or after July 1, 2005 and deferred by such Caesars
Participant under the Caesars Plan.

(3) Other Deferrals and Matching Contributions Prohibited. A Caesars Participant
shall not be eligible to make Deferral Contributions under Section 4.1 with
respect to the 2005 Deferral Period, and shall not be eligible to receive
Matching Contribution credits under Section 4.2 with respect to the 2005
Deferral Period. A Caesars Participant shall be eligible to receive
Discretionary Contribution credits (if any) under Section 4.4 with respect to
the 2005 Deferral Period, subject to such terms and conditions as are prescribed
by the Employer.

(4) Eligibility for Subsequent Years. A Caesars Participant shall be eligible to
make Deferral Contributions under Section 4.1, and shall be eligible for
Matching Contribution credits and Discretionary Contribution credits under
Sections 4.2 and 4.4, with respect to the 2006 Deferral Period and subsequent
Deferral Periods, subject to the terms and conditions thereof, if such Caesars
Participant satisfies the eligibility requirements of subsection (b).

 

13



--------------------------------------------------------------------------------

3.2 Participation Agreement.

(a) Content of Participation Agreement.

(1) Authorization of Deferral Contributions. A Participant shall complete and
deliver a Participation Agreement evidencing his or her election to participate
in the Plan with respect to a Deferral Period, in the manner and at such time as
the EDCP Committee shall require. Except as otherwise provided in
Section 3.1(c)(3) (Selection of Participants – Entry into Plan – Exception to
Entry Requirement), a Participant must complete and deliver his or her
Participation Agreement with respect to the Deferral Period prior to such
Deferral Period. In the Participation Agreement with respect to a Deferral
Period, the Participant shall select the amount or rate of his or her Deferral
Contributions and authorize the reduction of his or her Compensation in an
amount equal to his or her Deferral Contributions. A Participant’s Participation
Agreement shall set forth such other information as the EDCP Committee shall
require. Except as provided in Section 4.3(c)(2) (Change or Suspension of
Contributions – Bonus Deferral Contribution), the Participant’s selection of the
amount or rate of his or her Deferral Contributions and authorization of the
reduction of Compensation with respect to a Deferral Period shall become
irrevocable as provided by the EDCP Committee (and in any event not later than
the last day of the next preceding Deferral Period); provided, however, that, in
the case of a Participant described in Section 3.1(c)(3), such Participant’s
selection of the amount or rate of his or her Deferral Contributions and
authorization of the reductions of Compensation shall be irrevocable when made.

(2) Distribution Elections. A Participant shall make a Separation from Service
Election, or a Distribution Year Election, in his or her Participation Agreement
in accordance with Section 8.1 (Distribution Elections). Except as provided in
Subsection 8.2 (Change of Distribution Year Election), the Participant’s
Separation from Service Election or Distribution Year Election, as applicable,
with respect to a Deferral Period shall become irrevocable as provided by the
EDCP Committee (and in any event not later than the last day of the next
preceding Deferral Period); provided, however, that, in the case of a
Participant described in Section 3.1(c)(3), such Participant’s Separation from
Service Election or Distribution Year Election, as applicable, shall be
irrevocable when made.

(3) Subsequent Deferral Periods. The Participation Agreement made by the
Participant for a Deferral Period shall apply to such Deferral Period, and shall
apply to each subsequent Deferral Period, except to the extent such Participant
completes and delivers a new Participation Agreement prior to the first day of
such subsequent Deferral Period, as follows:

(A) such Participant’s election to defer such Participant’s Salary and Bonus
under Sections 4.1 (Participant Contributions) shall be effective for such
subsequent Deferral Period,

(B) in the event such Participant made a Separation from Service Election, such
Participant’s Separation from Service Election (including the form of
distribution thereunder) shall be effective for such subsequent Deferral Period,
and

 

14



--------------------------------------------------------------------------------

(C) in the event such Participant made a Distribution Year Election, such
Distribution Year Election shall not be effective for such subsequent Deferral
Period, and such Participant shall be deemed to have made a Separation from
Service Election (and elected distribution in the form of a lump sum payment)
for such subsequent Deferral Period.

A Participant may, but shall not be required to, complete and deliver a new
Participation Agreement for each subsequent Deferral Period. Except as provided
in Section 4.3(c)(2) (Change or Suspension of Contributions – Bonus Deferral
Contributions), the Participant’s new Participation Agreement with respect to a
Deferral Period, including the Participant’s selection of the amount or rate of
his or her Deferral Contributions and authorization of the reduction of
Compensation with respect to such Deferral Period, and the Participant’s
Separation from Service Election or Distribution Year Election, as applicable,
shall become irrevocable as provided by the EDCP Committee (and in any event not
later than the last day of the next preceding Deferral Period).

(b) Initial Participant Agreement for Caesars Participants.

(1) Distribution Elections. A Caesars Participant shall complete and deliver a
Participation Agreement evidencing his or her distribution election with respect
to the amounts credited to his or her Accounts under Section 4.5. A Caesars
Participant must complete and deliver his or her Participation Agreement with
respect to the 2005 Deferral Period not later than June 30, 2005. A Caesars
Participant shall make a Separation from Service Election, or a Distribution
Year Election, in his or her Participation Agreement in accordance with
Section 8.1 (Distribution Elections). A Caesars Participant’s Participation
Agreement shall set forth such other information as the EDCP Committee shall
require.

(2) Other Deferrals and Matching Contributions Prohibited. Notwithstanding
Sections 4.1 and 4.2, a Caesars Participant shall not be eligible to elect to
defer such Participant’s Salary or Bonus earned during the 2005 Deferral Period,
and the Employer shall not make Matching Contributions on behalf of a Caesars
Participant with respect to the 2005 Deferral Period.

3.3 Discontinuance of Participation. Once an Employee is designated as a
Participant, he or she shall continue as such for all future Deferral Periods
unless and until: (a) the Participant has a Separation from Service and receives
a full distribution of his Accounts, or (b) is no longer categorized as an
individual entitled to participate in the Plan pursuant to Section 3.1
(Selection of Participants) above. If a Participant’s participation is
discontinued, the Participant shall no longer be eligible to make Deferral
Contributions and shall no longer be eligible for Matching Contributions or
Discretionary Contributions. The Participant shall not be entitled to receive a
distribution, however, until the occurrence of one of the events listed in
Article Five (Withdrawals upon Unforeseeable Emergency) or Article Eight
(Distribution Elections; Payment of Benefits).

3.4 Reemployment. If a former Employee is rehired by an Employer and is eligible
to participate in the Plan, he or she shall reenter the Plan on the first day of
any Deferral Period commencing after the date he or she is rehired in accordance
with the provisions of Section 3.1

 

15



--------------------------------------------------------------------------------

(Selection of Participants). Such Employee’s reentry into the Plan shall have no
impact on any distributions that have been made or are being made in accordance
with Article Eight (Distribution Elections; Payment of Benefits). Any amounts
previously forfeited from the Participant’s Accounts pursuant to Section 7.1
(Vesting of Benefits) shall not be restored or reinstated upon the Participant’s
subsequent reentry into the Plan.

3.5 Adoption by Affiliates. Any Affiliate of the Company may adopt this Plan
with the approval of the EDCP Committee. Any Affiliate that permits an
individual to make Deferral Contributions pursuant to Section 4.1 (Participant
Contributions) shall be deemed to have adopted the Plan without any further
action. The EDCP Committee’s acceptance of such Deferral Contributions shall
evidence the consent of the EDCP Committee to the adoption of the Plan by the
Affiliate. Notwithstanding the foregoing, at the request of the EDCP Committee,
the Affiliate shall evidence its adoption of the Plan by an appropriate
resolution of its Board of Directors or in such other manner as may be
authorized by the EDCP Committee. By adopting this Plan, the Affiliate shall be
deemed to have agreed to make the contributions called for by Article Four
(Contributions), agreed to comply with all of the other terms and provisions of
this Plan, delegated to the EDCP Committee the power and responsibility to
administer this Plan with respect to the Affiliate’s employees, and delegated to
the Company the full power to amend or terminate this Plan with respect to the
Affiliate’s Employees.

ARTICLE FOUR

CONTRIBUTIONS

4.1 Participant Contributions.

(a) Salary Deferral Contributions. Subject to subsection (d), a Participant may
elect to defer any whole percentage of such Participant’s Salary earned by him
or her during the Deferral Period up to a maximum of seventy-five percent (75%),
or such other maximum amount as may be prescribed by the EDCP Committee as the
Salary Deferral Contribution limit for all Participants or pursuant to
subsection (c).

(b) Bonus Deferral Contributions. A Participant may elect to defer any whole
percentage of any Bonus earned by him or her during the Deferral Period (which
may be paid during the applicable Deferral Period or after the close of the
applicable Deferral Period), up to a maximum of ninety percent (90%), or such
other maximum amount as may be prescribed by the EDCP Committee as the Bonus
Deferral Contribution limit for all Participants or pursuant to subsection (c).

(c) Excess Deferral Contributions. The EDCP Committee may, in its discretion,
permit an individual Participant to make Deferral Contributions in excess of the
limitations set forth in or established in accordance with this Section 4.1, or
place additional restrictions on an individual Participant’s Deferral
Contributions, prior to the first day of the Deferral Period for which such
permission or additional restriction is to be effective. All Deferral
Contributions under this Plan shall be made in accordance with such rules and
procedures regarding Participant deferrals as may be promulgated by the EDCP
Committee from time to time. All Participant elections are subject to the timing
requirements set forth in Section 3.2 (Participation Agreement).

 

16



--------------------------------------------------------------------------------

(d) Mandatory Salary Deferral Contributions. If, with respect to a Deferral
Period, a Participant is required under the terms of such Participant’s
employment agreement with the Employer, as in effect as the last day of the next
preceding Deferral Period, to defer that portion of such Participant’s Salary in
excess of one million dollars ($1,000,000) (or such other amount as specified in
such agreement), the portion of such Participant’s Salary earned during such
Deferral Period in excess of such amount shall be deferred pursuant to this
subsection (d). The deferral of such Participant’s Salary with respect to such
Deferral Period pursuant to the terms of such employment agreement shall become
irrevocable as of the last day of the next preceding Deferral Period. The EDCP
Committee shall determine the amount required to be deferred from such
Participant’s Salary for each pay period during the Deferral Period. Such
Participant may elect to defer the remainder of his or her Salary in accordance
with subsection (a).

4.2 Matching Contributions.

(a) Eligible Participants. Subject to subsection (c), each Employer shall make a
Matching Contribution on behalf of each of its Participants who has elected to
make Salary Deferral Contributions during the Deferral Period under Section 4.1
(Participant Contributions), and is eligible to receive a matching contribution
under the Savings and Retirement Plan, in accordance with subsection (b). No
Matching Contributions shall be made with respect to Bonus Deferral
Contributions. The Matching Contribution shall be credited to each eligible
Participant’s Matching Contribution Account as of the year-end Valuation Date or
date of termination.

(b) Matching Contribution Formula. The Matching Contribution for each eligible
Participant shall equal the excess (if any) of:

(1) the matching contributions that would have been made for such Participant
under the Savings and Retirement Plan, determined under the Matching Formula,
based on the sum of

(A) the Participant’s 401(k) Matchable Deferrals for the plan year of the
Savings and Retirement Plan coinciding with the Deferral Period, plus

(B) the Participant’s Salary Deferral Contributions in the Deferral Period,

up to the Matching Limit as applied to the Participant’s Salary, less

(2) the Participant’s 401(k) Matching Contributions for the plan year of the
Savings and Retirement Plan coinciding with such Deferral Period.

(c) Special Matching Contributions for Caesars Participants.

(1) Caesars Participants Eligible for Matching Contributions under the Caesars
Plan. If a Caesars Participant was eligible to receive “Base Compensation
Company Contribution Amounts” (as defined in the Caesars Plan) and “Bonus
Compensation Company Contribution Amounts” (as defined in the Caesars Plan)
under the Caesars Plan

 

17



--------------------------------------------------------------------------------

effective as of June 13, 2005, an Employer shall make special Matching
Contributions on behalf of each such Caesars Participant who has elected to make
Deferral Contributions during the 2006 Deferral Period under Section 4.1
(Participant Contributions), in accordance with this paragraph (1). Such special
Matching Contributions shall be in lieu of the Matching Contributions that
otherwise would have been made by the Employer for such Caesars Participant
under subsections (a) and (b) for the 2006 Deferral Period. The special Matching
Contributions under subparagraph (A) shall be credited to an eligible Caesars
Participant’s Caesars Company Contribution Account as soon as practicable after
the last day of each payroll period for such Salary, the special Matching
Contribution under subparagraph (B) shall be credited to an eligible Caesars
Participant’s Caesars Company Contribution Account as soon as practicable after
the day the Bonus otherwise would be payable, and the special Matching
Contribution under subparagraph (C) shall be credited to an eligible Caesars
Participant’s Matching Contribution Account as of the year-end Valuation Date or
date of termination. The special Matching Contributions with respect to a
Caesars Participant for the 2006 Deferral Period shall be determined as follows:

(A) with respect to each payroll period for such Caesars Participant commencing
on or after January 1, 2006 and before June 13, 2006, such Employer shall make a
special Matching Contribution on behalf of such Caesars Participant in an amount
equal to 50% of the Caesars Participant’s Salary Deferral Contributions for such
payroll period, disregarding any such Salary Deferral Contributions in excess of
10% of such Caesars Participant’s Salary for such payroll period,

(B) with respect to each Bonus of such Caesars Participant earned for services
performed in 2006, and payable on or after January 1, 2006 and before June 13,
2006, such Employer shall make a special Matching Contribution on behalf of such
Caesars Participant in an amount equal to 50% of the Caesars Participant’s Bonus
Deferral Contributions, disregarding any such Bonus Deferral Contributions in
excess of 10% of such Caesars Participant’s Bonus, and

(C) with respect to the payroll periods for such Caesars Participant commencing
on or after June 13, 2006 and before January 1, 2007, such Employer shall make a
special Matching Contribution on behalf of such Caesars Participant equal to the
excess (if any) of:

(I) the matching contributions that would have been made for such Caesars
Participant under the Savings and Retirement Plan (assuming such Caesars
Participant had been a participant therein), determined under the Matching
Formula, based on the sum of

(i) the Caesars Participant’s 401(k) Matchable Deferrals for the plan year of
the Savings and Retirement Plan coinciding with the 2006 Deferral Period,
multiplied by the Caesars Fraction (as defined in paragraph (3)), plus

 

18



--------------------------------------------------------------------------------

(ii) the total of the Caesars Participant’s Salary Deferral Contributions that
are deferred for the payroll periods of the Caesars Participant commencing on or
after June 13, 2006 and before January 1, 2007,

up to the Matching Limit as applied to the Caesars Participant’s total Salary
for the payroll periods commencing on or after June 13, 2006 and before
January 1, 2007, less

(II) the Caesars Participant’s 401(k) Matching Contributions for the plan year
of the Savings and Retirement Plan coinciding with the 2006 Deferral Period,
multiplied by the Caesars Fraction.

(2) Caesars Participants Not Eligible for Matching Contributions under the
Caesars Plan. If a Caesars Participant was not eligible to receive “Base
Compensation Company Contribution Amounts” (as defined in the Caesars Plan) and
“Bonus Compensation Company Contribution Amounts” (as defined in the Caesars
Plan) effective as of June 13, 2005, an Employer shall make special Matching
Contributions on behalf of each such Caesars Participant who has elected to make
Deferral Contributions during the 2006 Deferral Period under Section 4.1
(Participant Contributions), in accordance with this paragraph (2). Such special
Matching Contributions shall be in lieu of the Matching Contributions that
otherwise would have been made by the Employer for such Caesars Participant
under subsections (a) and (b) for the 2006 Deferral Period. The special Matching
Contribution under subparagraph (C) shall be credited to an eligible Caesars
Participant’s Matching Contribution Account as of the year-end Valuation Date or
date of termination. The special Matching Contributions with respect to a
Caesars Participant for the 2006 Deferral Period shall be determined as follows:

(A) No special Matching Contributions shall be made for such Caesars
Participant’s Salary Deferral Contributions with respect to each payroll period
for such Caesars Participant commencing on or after January 1, 2006 and before
June 13, 2006,

(B) No special Matching Contributions shall be made for such Caesars
Participant’s Bonus earned for services performed in 2006, and

(C) with respect to the payroll periods for such Caesars Participant commencing
on or after June 13, 2006 and before January 1, 2007, such Employer shall make a
special Matching Contribution on behalf of such Caesars Participant equal to the
excess (if any) of:

(I) the matching contributions that would have been made for such Caesars
Participant under the Savings and Retirement Plan (assuming such Caesars
Participant had been a participant therein), determined under the Matching
Formula, based on the sum of

 

19



--------------------------------------------------------------------------------

(i) the Caesars Participant’s 401(k) Matchable Deferrals for the plan year of
the Savings and Retirement Plan coinciding with the 2006 Deferral Period,
multiplied by the Caesars Fraction (as defined in paragraph (3)), plus

(ii) the total of the Caesars Participant’s Salary Deferral Contributions that
are deferred for the payroll periods of the Caesars Participant commencing on or
after June 13, 2006 and before January 1, 2007,

up to the Matching Limit as applied to the Caesars Participant’s total Salary
for the payroll periods commencing on or after June 13, 2006 and before
January 1, 2007, less

(II) the Caesars Participant’s 401(k) Matching Contributions for the plan year
of the Savings and Retirement Plan coinciding with the 2006 Deferral Period,
multiplied by the Caesars Fraction.

(3) Caesars Fraction. For purposes of subparagraph (1)(C) or (2)(C), as
applicable, the “Caesars Fraction” of a Caesars Participant shall mean the
fraction, (A) the numerator of which is the number of days during the period
commencing June 13, 2006 and ending on December 31, 2006 (or, if earlier, the
date of the termination of such Caesars Participant’s employment with the
Employers and all Affiliates), and (B) the denominator is 365 days.

(4) Caesars Participants Eligible for Special Matching Contributions. The EDCP
Committee shall maintain a list of each Caesars Participant who is eligible for
the special Matching Contributions under paragraph (1) or (2).

4.3 Change or Suspension of Contributions.

(a) Rules. Any and all changes or suspensions of Deferral Contributions made
pursuant to this Section 4.3 shall be made in accordance with rules promulgated
by the EDCP Committee.

(b) Salary Deferral Contributions.

(1) A Participant may change the amount or percentage of his or her Salary
Deferral Contributions under Section 4.1(a) (Participant Contributions – Salary
Deferral Contributions), or suspend his or her Salary Deferral Contributions
under Section 4.1(a), prior to the beginning of any Deferral Period. Any change
in the amount or percentage of the Salary Deferral Contributions to be made from
any Salary, or suspension of Salary Deferral Contributions, shall be effective
with respect to Salary earned on or after the first day of the first full pay
period of the next following Deferral Period. The Participant’s change in the
amount or percentage of his or her Salary Deferral Contributions, or suspension
of his or her Salary Deferral Contributions, with respect to a Deferral Period
shall become irrevocable as provided by the EDCP Committee (and in any event not
later than the last day of the next preceding Deferral Period).

 

20



--------------------------------------------------------------------------------

(2) A Participant may not change or suspend the amount of his or her Salary
Deferral Contributions for a Deferral Period under Section 4.1(d) (Participant
Contributions – Mandatory Salary Deferral Contributions).

(c) Bonus Deferral Contributions.

(1) A Participant may change the amount or percentage of his or her Bonus
Deferral Contributions under Section 4.1(b) (Participant Contributions – Bonus
Deferral Contributions), or suspend his or her Bonus Deferral Contributions
under Section 4.1(b), prior to the beginning of any Deferral Period. Any change
in the amount or percentage of the Bonus Deferral Contributions to be made from
any Bonus shall be effective with respect to Bonus earned on or after the first
day of the next following Deferral Period. The Participant’s change in the
amount or percentage of his or her Bonus Deferral Contributions, or suspension
of his or her Bonus Deferral Contributions, with respect to such Deferral Period
shall become irrevocable as provided by the EDCP Committee (and in any event not
later than the last day of the next preceding Deferral Period).

(2) Notwithstanding paragraph (1), the EDCP Committee, in its discretion, may
permit a Participant to change the amount or percentage of his or her Bonus
Deferral Contributions under Section 4.1(b), or suspend his or her Bonus
Deferral Contributions under Section 4.1(b), to the extent such Participant’s
Bonus constitutes performance-based compensation based on services performed
over a period of at least twelve (12) consecutive months (within the meaning of
Section 409A(a)(4)(B)(iii) of the Code and Treasury Regulation
Section 1.409A-1(e)), not later than six months before the end of the
performance period with respect to such Bonus, in accordance with
Section 409A(a)(4)(B)(iii) of the Code and Treasury Regulation
Section 1.409A-2(a)(8); provided, that the Participant performs services
continuously from the later of the beginning of the performance period with
respect to such Bonus or the date the performance criteria are established
through the change or suspension of Bonus Deferral Contributions is made, and
provided, further, that in no event may the change or suspension be made after
such Bonus (or any portion thereof) is readily ascertainable. The Participant’s
change in the amount or percentage of his or her Bonus Deferral Contributions,
or suspension of his or her Bonus Deferral Contributions, with respect to a
Deferral Period under this paragraph (2) shall become irrevocable as provided by
the EDCP Committee (and in any event not later than six months before the end of
the performance period of such Bonus).

(d) Future Participation. A Participant’s election to make no Deferral
Contributions to the Plan during one or more Deferral Periods, or to suspend his
or her Deferral Contributions, shall not affect his or her continued
participation in the Plan or his or her ability to resume his Deferral
Contributions to the Plan in a future Deferral Period.

 

21



--------------------------------------------------------------------------------

4.4 Discretionary Contributions. With the approval of the EDCP Committee, each
Employer, in its sole discretion, may make a Discretionary Contribution on
behalf of such Participants as it designates. The amount of the Discretionary
Contribution shall be determined by the Employer in its sole discretion, and
approved by the EDCP Committee. All Discretionary Contributions shall be
credited to the Participant’s Discretionary Contribution Account as of the time
designated by the Employer or the EDCP Committee. Discretionary Contributions
may be subject to additional requirements, including vesting and withdrawal
limitations (which shall be in addition to the withdrawal and distribution
limitations of Articles Five (Withdrawals upon Unforeseeable Emergency) and
Eight (Distribution Elections; Payment of Benefits), as established by the
Company or the EDCP Committee. Any Discretionary Contributions made under this
Section 4.4 shall be made in accordance with the requirements of Sections
409A(a)(2), (3) and (4) of the Code and the Treasury Regulations thereunder.

4.5 2005 Contributions under the Caesars Plan.

(a) Caesars Base Compensation Deferral Contributions. A Caesars Participant’s
“Base Compensation” (as defined in the Caesars Plan) deferred by such Caesars
Participant for any payroll period of such Caesars Participant commencing on or
after July 1, 2005 and before January 1, 2006 in accordance with Section 3.1(a)
of the Caesars Plan shall be credited to such Caesars Participant’s Deferral
Contribution Account (and shall not be credited to such Caesars Participant’s
“Deferral Account” (as defined in the Caesars Plan) or the subaccounts
thereunder).

(b) Caesars Bonus Deferral Contributions. A Caesars Participant’s “Bonus
Compensation” (as defined in the Caesars Plan) earned for services performed
during 2005, and otherwise payable on or after July 1, 2005, and deferred in
accordance with Section 3.2 of the Caesars Plan shall be credited to such
Caesars Participant’s Deferral Contribution Account (and shall not be credited
to such Caesars Participant’s “Deferral Account” (as defined in the Caesars
Plan) or the subaccounts thereunder).

(c) Caesars Matching Contributions.

(1) Base Compensation Company Contribution Amount. A Caesars Participant’s “Base
Compensation Company Contribution Amount” (as defined in the Caesars Plan), if
any, for any payroll period for such Caesars Participant commencing on or after
July 1, 2005 and before January 1, 2006, determined in accordance with
Section 4.2 of the Caesars Plan, shall be credited to such Caesars Participant’s
Caesars Company Contribution Account (and shall not be credited to such Caesars
Participant’s “Company Contribution Account” (as defined in the Caesars Plan) or
the subaccounts thereunder).

(2) Bonus Compensation Company Contribution Amount. A Caesars Participant’s
“Bonus Compensation Company Contribution Amount” (as defined in the Caesars
Plan), if any, with respect to such Caesars Participant’s “Bonus Compensation”
(as defined in the Caesars Plan) earned for services performed during 2005, and
otherwise payable after July 1, 2005, and deferred under the Caesars Plan,
determined in accordance with Section 4.2 of the Caesars Plan, shall be credited
to such

 

22



--------------------------------------------------------------------------------

Caesars Participant’s Caesars Company Contribution Account (and shall not be
credited to such Caesars Participant’s “Company Contribution Account” (as
defined in the Caesars Plan) or the subaccounts thereunder).

4.6 Second Enhancement Contributions. If a Harrah’s ESSP Participant becomes
entitled to an “Enhancement Contribution” (as defined in the Harrah’s ESSP)
under Section 4.7(b) of the Harrah’s ESSP on or after the Harrah’s ESSP Second
Transfer Date, such “Enhancement Contribution” shall be credited to such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Deferral Contribution
Account under this Plan (and shall not be credited to such Harrah’s ESSP
Participant’s “Deferral Contribution Account” (as defined in the Harrah’s ESSP)
under the Harrah’s ESSP or the subaccounts thereunder).

4.7 Transfers from Caesars Plan.

(a) (1) Amounts to be Transferred. Effective as of the Caesars Plan Transfer
Date, in the case of a Caesars Participant, the amounts credited to such Caesars
Participant’s “Accounts” (as defined in the Caesars Plan) that are described in
this Section 4.7 shall be transferred from such “Accounts” to such Caesars
Participant’s Transferred Caesars Deferral Account and Transferred Caesars
Company Contribution Account, as provided in subsections (b), (c), (d) and (e).
The amounts described in this Section 4.7 include compensation deferred by such
Caesars Participant under the Caesars Plan during 2005, and matching
contribution credits under the Caesars Plan related thereto, and amounts
credited to such Caesars Participant’s “Accounts” under the Caesars Plan as of
December 31, 2004 that were not earned and vested as of December 31, 2004, in
each case as adjusted for any earnings credited thereto or any losses debited
therefrom under the Caesars Plan. The amounts transferred pursuant to
Section 4.7 shall be debited from such Caesars Participant’s “Accounts” under
the Caesars Plan, and shall be credited to such Caesars Participant’s
Transferred Caesars Deferral Account and Transferred Caesars Company
Contribution Account, as applicable, effective as of the Caesars Plan Transfer
Date.

(2) [Reserved].

(b) Caesars Base Compensation Deferral Contributions. The Caesars Participant’s
“Base Compensation” (as defined in the Caesars Plan) deferred by such Caesars
Participant for any payroll period of such Caesars Participant commencing on or
after January 1, 2005 and commencing before July 1, 2005 in accordance with
Section 3.1(a) of the Caesars Plan, as adjusted for any earnings credited
thereto and any losses debited therefrom under the Caesars Plan, shall be
transferred from such Caesars Participant’s “Deferral Account” (as defined in
the Caesars Plan) to such Caesars Participant’s Transferred Caesars Deferral
Account, effective as of the Caesars Plan Transfer Date.

(c) Caesars Bonus Deferral Contributions. The Caesars Participant’s “Bonus
Compensation” (as defined in the Caesars Plan) otherwise payable on or after
January 1, 2005 and payable before July 1, 2005 and deferred by such Caesars
Participant in accordance with Section 3.2(a) of the Caesars Plan, as adjusted
for any

 

23



--------------------------------------------------------------------------------

earnings credited thereto and any losses debited therefrom under the Caesars
Plan, shall be transferred from such Caesars Participant’s “Deferral Account”
(as defined in the Caesars Plan) to such Caesars Participant’s Transferred
Caesars Deferral Account, effective as of the Caesars Plan Transfer Date.

(d) Caesars Matching Contributions. The Caesars Participant’s “Base Compensation
Company Contribution Amount” (as defined in the Caesars Plan) for any payroll
period for such Caesars Participant commencing on or after January 1, 2005 and
commencing before July 1, 2005, determined in accordance with Section 4.2(b) of
the Caesars Plan, as adjusted for any earnings credited thereto and any losses
debited therefrom under the Caesars Plan, and a Caesars Participant’s “Bonus
Compensation Company Contribution Amount” (as defined in the Caesars Plan) with
respect to such Caesars Participant’s “Bonus Compensation” (as defined in the
Caesars Plan) otherwise payable after January 1, 2005 and deferred under the
Caesars Plan, determined in accordance with Section 4.2(c) of the Caesars Plan,
as adjusted for any earnings credited thereto and any losses debited therefrom
under the Caesars Plan, shall be transferred from such Caesars Participant’s
“Company Contribution Account” (as defined in the Caesars Plan) to such Caesars
Participant’s Transferred Caesars Company Contribution Account, effective as of
the Caesars Plan Transfer Date.

(e) Non-Grandfathered Company Contribution Account Balances. The portion of the
amount credited to the Caesars Participant’s “Company Contribution Account” (as
defined in the Caesars Plan), determined as of December 31, 2004, that was not
earned and vested for purposes of Section 409A of the Code, as of December 31,
2004, adjusted for any earnings credited thereto and losses debited therefrom
under the Caesars Plan, shall be transferred from such Caesars Participant’s
“Company Contribution Account” (as defined in the Caesars Plan) to such Caesars
Participant’s Transferred Caesars Company Contribution Account, effective as of
the Caesars Plan Transfer Date.

4.8 Transfers from Harrah’s ESSP.

(a) (1) First Amounts to be Transferred. Effective as of the Harrah’s ESSP First
Transfer Date, in the case of a Harrah’s ESSP Participant, the amount credited
to such Harrah’s ESSP Participant’s “Matching Contribution Account” (as defined
in the Harrah’s ESSP) that is described in subsection (b) shall be transferred
from such “Matching Contribution Account” to such Harrah’s ESSP Participant’s
Transferred Harrah’s ESSP Matching Account, as provided in subsection (b).

(2) Second Amounts to be Transferred. Effective as of the Harrah’s ESSP Second
Transfer Date, in the case of a Harrah’s ESSP Participant, the amount credited
to such Harrah’s ESSP Participant’s “Deferral Contribution Account” (as defined
in the Harrah’s ESSP) that is described in subsection (c) shall be transferred
from such “Deferral Contribution Account” to such Harrah’s ESSP Participant’s
Transferred Harrah’s ESSP Deferral Contribution Account, as provided in
subsection (c).

 

24



--------------------------------------------------------------------------------

(3) Transferred Amounts. The amounts described in this Section 4.8 include
amounts credited to such Harrah’s ESSP Participant’s “Accounts” under the
Harrah’s ESSP as of December 31, 2004 that were not earned and vested as of
December 31, 2004, as adjusted for any earnings credited thereto or any losses
debited therefrom under the Harrah’s ESSP, and amounts credited under the
Harrah’s ESSP after December 31, 2004, as adjusted for any earnings credited
thereto or any losses debited therefrom under the Harrah’s ESSP. The amounts
transferred pursuant to this Section 4.8 shall be debited from such Harrah’s
ESSP Participant’s “Accounts” under the Harrah’s ESSP, and shall be credited to
such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Accounts, effective
as of Harrah’s ESSP First Transfer Date, or the Harrah’s ESSP Second Transfer
Date, as applicable.

(4) [Reserved].

(b) Harrah’s ESSP Matching Contributions. In the event that all or any portion
of a Harrah’s ESSP Participant’s “Matching Contribution Account” (as defined in
the Harrah’s ESSP) was not fully vested as of December 31, 2004 under the
Harrah’s ESSP, the portion of the total balance in such Harrah’s ESSP
Participant’s “Matching Contribution Account” (as defined in the Harrah’s ESSP)
that was not vested as of December 31, 2004 under the Harrah’s ESSP, as adjusted
for any earnings credited thereto or any losses debited therefrom under the
Harrah’s ESSP, shall be transferred from such Harrah’s ESSP Participant’s
“Matching Contribution Account” (as defined in the Harrah’s ESSP) to such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Matching Contribution
Account, effective as of the Harrah’s ESSP First Transfer Date. The portion of
the balance in such Harrah’s ESSP Participant’s “Matching Contribution Account”
that was vested as of December 31, 2004, as adjusted for any earnings credited
thereto or any losses debited therefrom under the Harrah’s ESSP, shall not be
transferred and shall remain credited to such Harrah’s ESSP Participant’s
“Matching Contribution Account.”

(c) Harrah’s ESSP Bonus Deferral Contributions. The Harrah’s ESSP Participant’s
“Bonus” (as defined in the Harrah’s ESSP) earned by such Harrah’s ESSP
Participant during the 2004 “Deferral Period” (as defined in the Harrah’s ESSP),
and otherwise payable after December 31, 2004, and deferred by such Harrah’s
ESSP Participant in accordance with Section 4.1(b) of the Harrah’s ESSP, as
adjusted for any earnings credited thereto or any losses debited therefrom under
the Harrah’s ESSP, shall be transferred from such Harrah’s ESSP Participant’s
“Deferral Contribution Account” (as defined in the Harrah’s ESSP) to such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Deferral Contribution
Account, effective as of the Harrah’s ESSP Second Transfer Date.

 

25



--------------------------------------------------------------------------------

ARTICLE FIVE

WITHDRAWALS UPON UNFORESEEABLE EMERGENCY

5.1 Unforeseeable Emergency Withdrawals.

(a) General.

(1) A Participant may elect to receive a withdrawal from his or her Accounts
upon the occurrence of an Unforeseeable Emergency. Such Participant may elect to
receive a withdrawal by completing and delivering an election with the EDCP
Committee in accordance with the uniform procedures promulgated by the EDCP
Committee.

(2) The election to receive a withdrawal upon the occurrence of an Unforeseeable
Emergency by a Participant who is entitled to a distribution under Article Eight
(Distribution Elections; Payment of Benefits) shall override the distribution
election in effect for such Participant under Article Eight with respect to the
amount to be withdrawn, both as to form of payment and timing of payment. If
installment payments to such Participant have begun at the time an election for
a withdrawal upon the occurrence of an Unforeseeable Emergency is made, the
election shall apply only with respect to the unpaid balance of such
Participant’s Accounts.

(3) The amount to be distributed to a Participant who elects a withdrawal upon
the occurrence of an Unforeseeable Emergency shall not exceed the amounts
reasonably necessary to satisfy such Unforeseeable Emergency (and shall include
amounts necessary to pay federal, state, local or foreign taxes and penalties
reasonably anticipated as a result of the withdrawal), after taking into account
the extent to which such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation through insurance or otherwise, by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or by cessation of Deferral
Contributions, as determined by the EDCP Committee in accordance with
Section 409A(a)(2)(B)(ii)(II) of the Code and the Treasury Regulation
Section 1.409A-3(i)(3)(ii).

(4) For purposes of this Section 5.1, “Unforeseeable Emergency” with respect to
a Participant shall mean a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, or the Participant’s
spouse, Beneficiary or dependent (as defined in Section 152 of the Code, without
regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the EDCP
Committee in accordance with Section 409A(a)(2)(B)(ii)(I) of the Code and the
Treasury Regulation Section 1.409A-3(i)(3)(i).

(5) For purposes of determining the amount to be distributed to such
Participant, the Participant’s Accounts shall be valued as of the Valuation Date
immediately preceding the date the withdrawal election is approved by the EDCP
Committee. The amount to be distributed to a Participant who elects a withdrawal
upon the occurrence of an Unforeseeable Emergency shall not exceed such
Participant’s vested interest in his or her Accounts. The Participant’s vested
interest in his or her Matching Contribution Account and Discretionary
Contribution Account shall be determined as of the Valuation Date immediately
preceding the date the withdrawal election is approved by the EDCP Committee.

 

26



--------------------------------------------------------------------------------

(6) The amount to be distributed to the Participant pursuant to such
Participant’s election to receive a withdrawal upon the occurrence of
Unforeseeable Emergency shall be paid in a lump sum payment within sixty
(60) days following the approval of the Participant’s withdrawal election by the
EDCP Committee.

(b) Cancellation of Deferral Contributions. If a Participant receives a
withdrawal upon the occurrence of Unforeseeable Emergency, the Participant’s
Deferral Contributions to the Plan shall be cancelled for the remainder of the
Deferral Period during which the withdrawal is distributed to the Participant,
to the extent required under Section 409A(a)(2)(B)(ii) of the Code and the
Treasury Regulation Section 1.409A-3(i)(3)(ii), in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(viii). Upon expiration of the cancellation
period described in the preceding sentence, the Participant shall be permitted
to submit a new Participation Agreement in accordance with Section 3.2
(Participation Agreement) and to begin making Deferral Contributions with
respect to Compensation earned on or after the first day of the first payroll
period of the next following Deferral Period.

5.2 Account Adjustments. A Participant’s withdrawal upon the occurrence of
Unforeseeable Emergency shall be charged on a pro rata basis to the
Participant’s vested interests in the subaccounts in such Participant’s
Accounts.

5.3 Cancellation of Participation in the Event of Hardship Withdrawal. If a
Participant receives a hardship distribution pursuant to Treasury Regulation
Section 1.401(k)-1(d)(3) under the Savings and Retirement Plan, if required
under the terms of the Savings and Retirement Plan, the Participant’s Deferral
Contributions to the Plan shall be cancelled for the remainder of the Deferral
Period during which the hardship distribution is distributed to the Participant,
to the extent permitted under Section 409A of the Code and the Treasury
Regulation Section 1.409A-3(j)(4)(viii). Upon expiration of the cancellation
period described in the preceding sentence, the Participant shall be permitted
to submit a new Participation Agreement in accordance with Section 3.2
(Participation Agreement) and to begin making Deferral Contributions with
respect to Compensation earned on or after the first day of the first payroll
period of the next following Deferral Period.

ARTICLE SIX

CREDITING OF CONTRIBUTIONS AND INCOME

6.1 Account Allocations. All Deferral Contributions shall be credited to the
Participant’s Deferral Contribution Account. All Matching Contributions shall be
credited to the Participant’s Matching Contribution Account, and all
Discretionary Contributions shall be credited to the Participant’s Discretionary
Contribution Account. With respect to a Caesars Participant, all deferral
contributions under Sections 4.5(a) and (b) shall be credited to the Caesars
Participant’s Deferral Contribution Account, and all matching contributions
under Section 4.5(c) shall be credited to such Caesars Participant’s Caesars
Company Contribution Account, and all special Matching Contributions under
Section 4.2(c) shall be credited to such Caesars Participant’s Caesars Company
Contribution Account or Matching Contribution

 

27



--------------------------------------------------------------------------------

Account, as provided therein. All credits and charges to all Participants’
Accounts shall be done in accordance with the policies and procedures of the
EDCP Committee. All transfers to payments from and charges against an Account
shall be charged against the Account as of the Valuation Date on which the
transaction occurs. The Accounts are bookkeeping accounts only, and the EDCP
Committee is not in any way obligated to segregate assets for the benefit of any
Participant.

6.2 Subaccounts. The EDCP Committee may divide any Account into such subaccounts
as it deems necessary and desirable.

6.3 Hypothetical Investment Funds. The EDCP Investment Committee shall establish
a series of hypothetical Investment Funds for use pursuant to this Article Six.

6.4 Investment Direction. A Participant shall direct the hypothetical investment
of his Deferral Contribution Account, Matching Contribution Account, and
Discretionary Contribution Account (and, in the case of a Harrah’s ESSP
Participant, his or her Transferred Harrah’s ESSP Accounts (if any), and, in the
case of a Caesars Participant, his or her Caesars Company Contribution Account
and Transferred Caesars Accounts (if any)) among the Investment Funds in the
manner (including, but not limited to, writing, electronic, internet, intranet,
voice response or telephonic) established by the EDCP Committee. The
Participant’s Deferral Contribution Account, Matching Contribution Account, and
Discretionary Contribution Account (and Transferred Harrah’s ESSP Accounts (if
any), and Caesars Company Contribution Account and Transferred Caesars Accounts
(if any)) shall not be invested in the Investment Funds, but the value of the
Participant’s Accounts shall be measured by the performance of the Investment
Funds selected. Any and all changes to a Participant’s Investment Fund
allocation shall be made in accordance with the uniform procedures of the EDCP
Committee, which shall permit changes in Investment Fund allocations on a
quarterly or more frequent basis. Notwithstanding the foregoing provisions of
this Section 6.4, the EDCP Investment Committee may retain the overriding
discretion regarding the Participant’s selection of Investment Funds under this
Section 6.4. If a Participant fails to direct the hypothetical investment of his
or her Accounts in the manner established by the EDCP Committee, the Participant
shall be deemed to have selected the default hypothetical Investment Fund(s)
selected by the EDCP Investment Committee for such purpose, in the discretion of
the EDCP Committee and in accordance with its uniform policies and procedures.

6.5 Rate of Return. A Participant’s Accounts shall be adjusted on each Valuation
Date to reflect investment gains and losses as if the Accounts were invested in
the hypothetical Investment Funds selected by the Participant in accordance with
Section 6.4 (Investment Direction) and charged with any and all reasonable
expenses related to the administration of the Plan including, but not limited
to, the reasonable expenses of carrying out the hypothetical investment
directions related to each Account. The earnings and losses allocated to any
Account shall be allocated among the subaccounts of that Account in the same
manner. The earnings and losses determined by the EDCP Investment Committee in
good faith and in its discretion pursuant to this Article Six shall be binding
and conclusive on the Participant, the Participant’s Beneficiary and all parties
claiming through them.

 

28



--------------------------------------------------------------------------------

6.6 Application to Beneficiaries. The provisions of this Article Six shall also
apply to the Beneficiaries of a deceased Participant.

6.7 EDCP Investment Committee.

(a) Membership. The EDCP Investment Committee shall be appointed by action of
the HRC. The EDCP Investment Committee members shall serve without compensation
but shall be reimbursed for all expenses by the Company. The EDCP Investment
Committee shall conduct itself in accordance with the provisions of this
Section. The members of the EDCP Investment Committee may resign with thirty
(30) days notice in writing to the Company and may be removed immediately at any
time by written notice from the HRC. The EDCP Investment Committee may have
duties with respect to other plans of the Company that are similar or identical
to its duties under the Plan.

(b) Appointment of Agents. The EDCP Investment Committee may appoint such other
agents, who need not be members of the EDCP Investment Committee, as it may deem
necessary for the effective performance of its duties, whether ministerial or
discretionary, as the EDCP Investment Committee may deem expedient or
appropriate. The compensation of any agents who are not employees of the Company
shall be fixed by the committee within any limitations set by the HRC.

(c) Majority Vote. On all matters, questions and decisions, the action of the
EDCP Investment Committee shall be determined by a majority vote of its members.
They may meet informally or take any ordinary action without the necessity of
meeting as a group. All instruments executed by the EDCP Investment Committee
shall be executed by a majority of its members or by any member of the EDCP
Investment Committee designated to act on its behalf.

(d) Allocation of Responsibilities. The EDCP Investment Committee may allocate
responsibilities among its members or designate other persons to act on its
behalf. Any allocation or designation, however, must be set forth in writing and
must be retained in the permanent records of the EDCP Investment Committee.

(e) Indemnification. The Company shall indemnify and hold harmless the members
of the EDCP Investment Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan on account of such member’s service on the EDCP Investment Committee,
except in the case of gross negligence or willful misconduct.

ARTICLE SEVEN

VESTING

7.1 Vesting of Accounts.

(a) Deferral Contributions. Each Participant shall at all times have a fully
vested interest in his or her Deferral Contribution Account, his or her
Transferred Caesars Deferral Account (if any), and his or her Transferred
Harrah’s ESSP Deferral Contribution Account (if any), and a Participant’s rights
and interests therein shall not be forfeitable for any reason.

 

29



--------------------------------------------------------------------------------

(b) Matching Contributions.

(1) Full Vesting. Each Participant shall have a fully vested interest in his or
her Matching Contribution Account on and after the first to occur of the
following events:

(A) the Participant’s attainment of age 60;

(B) the Participant’s date of death;

(C) the Participant’s Disability;

(D) a Change of Control;

(E) termination of the Plan; or

(F) the completion of five Years of Vesting Service.

(2) Vesting Schedule. If a Participant terminates employment with an Employer at
a time when the Participant does not have a fully vested interest in his or her
Matching Contribution Account, the Participant’s vested interest shall be
determined in accordance with the applicable vesting schedule for matching
contributions in effect under the Savings and Retirement Plan in which such
Participant was last eligible to make 401(k) Contributions.

(3) Forfeiture. A Participant’s vested interest in his or her Matching
Contribution Account shall be determined as of the Valuation Date immediately
preceding his or her termination of employment with the Company and all
Affiliates. Any portion of a Participant’s Matching Contribution Account which
is not vested shall be forfeited in the first Deferral Period in which his or
her termination of employment with the Company and all Affiliates occurs.

(c) Discretionary Contributions. Except as provided by the Employer or EDCP
Committee at the time a Discretionary Contribution is made, each Participant
shall vest in his or her Discretionary Contribution Account in the same manner
he or she vests in his or her Matching Contribution Account. A Participant’s
vested interest in his or her Discretionary Contribution Account shall be
determined as of the Valuation Date immediately preceding his or her termination
of employment with the Company and all Affiliates. Any portion of a
Participant’s Discretionary Contribution Account which is not vested shall be
forfeited in the first Deferral Period in which his or her termination of
employment with the Company and all Affiliates occurs.

(d) Caesars Company Contribution Accounts and Transferred Caesars Company
Contribution Accounts. Each Caesars Participant shall have a vested interest in
his or her Caesars Company Contribution Account and Transferred Caesars Company
Contribution Account, which is determined as follows:

 

30



--------------------------------------------------------------------------------

(1) Vesting of Caesars Company Contribution Accounts.

(A) Vesting Schedule. A Caesars Participant shall vest in the “Base Compensation
Company Contribution Amount” under Section 4.5(c)(1), the “Bonus Compensation
Company Contribution Amount” under Section 4.5(c)(2) and the special Matching
Contributions under Sections 4.2(c)(1)(A) and (B) (if any) (collectively, the
“Caesars Company Contribution Amount”) that are credited to the Caesars
Participant’s Caesars Company Contribution Account in a Plan Year (plus
investment gains and losses thereon under Article Six), upon completion of the
applicable vesting period for such portion of the Caesars Company Contribution
Account. The vesting period for the Caesars Participant’s Caesars Company
Contribution Account shall commence with the Plan Year in which the Caesars
Company Contribution Amount is credited under Section 4.5(c) or Sections
4.2(c)(1)(A) and (B), as applicable, with the Caesars Participant vesting in:
(I) 33 1/3% of the Caesars Company Contribution Amount upon being credited with
a “Year of Vesting Service” (as defined in the Caesars Plan) for the Plan Year
for which such Caesars Company Contribution Amount is credited, (II) 33 1/3% of
the Caesars Company Contribution Amount upon being credited with a “Year of
Vesting Service” for the immediately following Plan Year, and (III) 33 1/3% of
the Caesars Company Contribution Amount upon being credited with a “Year of
Vesting Service” for the next following Plan Year.

(B) Accelerated Vesting. Notwithstanding paragraph (1), a Caesars Participant’s
Caesars Company Contribution Account shall become fully vested should: (I) the
Caesars Participant die while employed by the Company or an Affiliate, (II) the
Caesars Participant become “Disabled” (as defined in the Caesars Plan) while
employed by the Company or an Affiliate, or (III) there occur a “Change of
Control.”

(C) Forfeiture.

(I) If a Caesars Participant who is not fully vested in his or her Caesars
Company Contribution Account retires on or after attaining age 55 and becomes
employed by a “Competitor” during the Six Month Period, the portion of such
Caesars Participant’s Caesars Company Contribution Account which is not vested
shall immediately be forever forfeited and the Company and the Affiliates shall
have no obligation to the Caesars Participant (or his or her Beneficiary) with
respect to such forfeited amount.

(II) Subject to subparagraph (B) and clause (I) of this subparagraph, if a
Caesars Participant who is not fully vested in his or her Caesars Company
Contribution Account receives or commences to receive the distribution of the
amount credited to his or her Caesars Company

 

31



--------------------------------------------------------------------------------

Contribution Account, the portion of such Caesars Participant’s Caesars Company
Contribution Account which is not vested shall immediately be forever forfeited
and the Company and the Affiliates shall have no obligation to the Caesars
Participant (or his or her Beneficiary) with respect to such forfeited amount.

(D) [Reserved]

(2) Vesting of Transferred Caesars Company Contribution Account. Each Caesars
Participant shall at all times have a full vested interest in his or her
Transferred Caesars Company Contribution Account, and a Caesars Participant’s
rights and interests therein shall not be forfeitable for any reason.

(e) Transferred Harrah’s ESSP Matching Contribution Account. Each Harrah’s ESSP
Participant shall have a vested interest in his or her Transferred Harrah’s ESSP
Matching Contribution Account, which is determined as follows:

(1) Full Vesting. Each Participant shall have a fully vested interest in his
Transferred Harrah’s ESSP Matching Contribution Account on and after the first
to occur of the following events:

(A) the Participant’s attainment of age 60;

(B) the Participant’s date of death;

(C) the Participant’s Disability;

(D) a Change of Control;

(E) termination of the Plan; or

(F) the completion of five Years of Vesting Service.

(2) Vesting Schedule. If a Harrah’s ESSP Participant terminates service with an
Employer at a time when the Harrah’s ESSP Participant does not have a fully
vested interest in his Transferred Harrah’s ESSP Matching Contribution Account,
the Harrah’s ESSP Participant’s vested interest shall be determined as follows:
(A) the excess, if any, of (I) the percentage determined in accordance with the
applicable vesting schedule for matching contributions in effect under the
Savings and Retirement Plan, over (II) the Transfer Vested Percentage, divided
by (B) the Transfer Unvested Percentage. As of the Harrah’s ESSP First Transfer
Date, the vesting schedule under the Savings and Retirement Plan is as follows:

 

32



--------------------------------------------------------------------------------

Completed Years

of Vesting Service

   Percentage Vested

Less than 1

   0%

1 but less than 2

   20%

2 but less than 3

   40%

3 but less than 4

   60%

4 but less than 5

   80%

5 or more

   100%

For purposes of this paragraph (2), a Harrah’s ESSP Participant’s “Transfer
Vested Percentage” shall mean his or her vested interest percentage in his or
her “Matching Contribution Account” (as defined in the Harrah’s ESSP),
determined as of December 31, 2004, and a Harrah’s ESSP Participant’s “Transfer
Unvested Percentage” shall mean 100%, less his or her “Transfer Vested
Percentage”.

(3) A Harrah’s ESSP Participant’s vested interest in his Transferred Harrah’s
ESSP Matching Contribution Account shall be determined as of the Valuation Date
immediately preceding the first distribution to the Harrah’s ESSP Participant
from his Transferred Harrah’s ESSP Matching Contribution Account following his
Separation from Service. Any portion of a Harrah’s ESSP Participant’s
Transferred Harrah’s ESSP Matching Contribution Account which is not vested
shall be forfeited in the first Deferral Period in which the Harrah’s ESSP
Participant or his Beneficiary receives a distribution from this Plan under
Article Eight.

7.2 Changes in Vesting Schedule. In the event that an amendment to this Plan or
the Savings and Retirement Plan directly or indirectly changes the vesting
provisions of Section 7.1 (Vesting of Benefits), the vested percentage for each
Participant in his or her benefit accumulated to the date when the amendment is
adopted shall not be reduced as a result of the amendment.

ARTICLE EIGHT

DISTRIBUTION ELECTIONS; PAYMENT OF BENEFITS

8.1 Distribution Elections. A Participant shall make, in his or her
Participation Agreement with respect to a Deferral Period, either: a Separation
from Service Election under subsection (b), or a Distribution Year Election
under subsection (c). Such Separation from Service Election or Distribution Year
Election shall apply to the distribution of the subaccounts of such
Participant’s Account to which his or her Deferral Contributions, Matching
Contributions and Discretionary Contributions for such Deferral Period are
credited. In the case of a Caesars Participant, a special Separation from
Service Election shall apply with respect to the distribution of such Caesars
Participant’s Transferred Caesars Accounts, as provided in subsection (e). In
the case of a Harrah’s ESSP Participant, a special Separation from Service
Election shall apply with respect to the distribution of such Harrah’s ESSP
Participant’s Transferred Harrah’s ESSP Accounts, as provided in subsection (f).

(a) Subaccounts. A Participant’s Deferral Contributions for a Deferral Period
(and, in the case of a Caesars Participant, such Caesars Participant’s deferral
contributions

 

33



--------------------------------------------------------------------------------

under Sections 4.5(a) and (b) for the Deferral Period) shall be credited to the
subaccount for such Deferral Period under such Participant’s Deferral
Contribution Account. Such Participant’s Matching Contributions for a Deferral
Period (if any) shall be credited to the subaccount for such Deferral Period
under such Participant’s Matching Contribution Account. Such Participant’s
Discretionary Contributions for a Deferral Period (if any) shall be credited to
the subaccount for such Deferral Period under such Participant’s Discretionary
Contribution Account. Such Participant’s Separation from Service Election or
Distribution Year Election for such Deferral Period shall apply to distributions
from the subaccounts of such Participant’s Accounts for such Deferral Period.

(b) Separation from Service Election. Subject to Section 8.3 (Time of Payment),
a Participant’s Separation from Service Election with respect to a Deferral
Period shall provide for the distribution of the subaccounts of such
Participant’s Accounts for such Deferral Period upon such Participant’s
Separation from Service.

(1) Form of Distribution. Such Participant may select the form of distribution
for purposes of distributions from the subaccounts of such Participant’s
Accounts for such Deferral Period. Such Participant may select distribution in
the form of a lump sum payment, or monthly installment payments over a period of
years. If such Participant selects distribution in the form of monthly
installment payments, such Participant shall designate the period of years
(which shall be not less than one and not more than fifteen (15)) over which
such monthly installment payments shall be made. If such Participant fails to
select a form of distribution for purposes of distributions from the subaccounts
of such Participant’s Accounts for a Deferral Period, such distributions shall
be made in a lump sum payment.

(2) Prohibition on Change of Separation from Service Election. Such Participant
may not change his or her Separation from Service Election with respect to a
Deferral Period, or the form of distribution of the subaccounts of such
Participant’s Accounts for such Deferral Period. As provided in Section 3.2 and
subsection (d), such Participant may elect a new Separation from Service
Election with respect to a future Deferral Period in accordance with this
Section 8.1.

(c) Distribution Year Election. Subject to Section 8.2 (Changes of Distribution
Year Election) and Section 8.3 (Time of Payment), a Participant’s Distribution
Year Election with respect to a Deferral Period shall provide for the
distribution of the subaccounts of such Participant’s Accounts for such Deferral
Period upon the earlier of: the first day of the Distribution Year (as selected
by the Participant), or the Participant’s Separation from Service.

(1) Distribution Year. Such Participant shall select the Distribution Year for
purposes of distributions from the subaccounts of such Participant’s Accounts
for a Deferral Period. The Distribution Year shall be not earlier than the
second calendar year following the Deferral Period, and shall be not later than
the twentieth calendar year following the Deferral Period.

(2) Form of Distribution. The distribution of the subaccounts of such
Participant’s Accounts for such Deferral Period shall be made in a lump sum
payment.

 

34



--------------------------------------------------------------------------------

(3) Change to Distribution Year Election. A Participant may change such
Participant’s Distribution Year Election with respect to a Deferral Period in
accordance with Section 8.2.

(d) Separate Elections. A Participant may make a separate Separation of Service
Election or Distribution Year Election with respect to each Deferral Period.

(e) Distribution of Transferred Caesars Accounts. A Caesars Participant’s
Transferred Caesars Accounts shall be distributed upon such Participant’s
Separation from Service in accordance with this subsection (e), and shall not be
distributed in accordance with such Caesars Participant’s Separation from
Service Election with respect to any Deferral Period. Such distribution shall be
made commencing upon such Caesars Participant’s Separation from Service, except
as otherwise provided under Section 8.3(b). Such Caesars Participant may not
make a Distribution Year Election with respect to his or her Transferred Caesars
Accounts.

(1) Form of Distribution. Such Caesars Participant’s Transferred Caesars
Accounts shall be distributed in the form of distribution elected by such
Caesars Participant for the distribution of his or her “Accounts” (as defined in
the Caesars Plan), in accordance with the Caesars Plan, as in effect as of the
Caesars Plan Transfer Date. Such distribution form shall be a lump sum payment,
or installment payments over a period of five, ten or fifteen years. If such
Caesars Participant’s Transferred Caesars Accounts are to be distributed in the
form of installment payments, such distribution shall be made in the form of
monthly installment payments; provided, however, that, if such Caesars
Participant’s Transferred Caesars Accounts are to be distributed commencing in
2006, the first installment payment shall be determined on the basis of annual
installment payments, as provided in accordance with the Caesars Plan (and in
accordance with the transition relief under Q/A 19(c) of Internal Revenue
Service Notice 2005-1), and monthly installment payments from such Caesars
Participant’s Transferred Caesars Accounts shall commence on January 1, 2007. If
such Caesars Participant has failed to select a form of distribution for
purposes of the distribution of his or her “Accounts” (as defined in the Caesars
Plan), in accordance with the Caesars Plan, as of the Caesars Plan Transfer
Date, such Caesars Participant’s Transferred Caesars Accounts shall be
distributed in the form of a lump sum payment. The distribution of such Caesars
Participant’s Transferred Caesars Accounts shall be made in accordance with
Sections 8.3 and 8.4.

(2) Prohibition on Change of Separation from Service Election. Such Caesars
Participant may not change his or her special Separation from Service Election
applicable to the distribution of his or her Transferred Caesars Accounts, or
the form of distribution of such Transferred Caesars Accounts.

(f) Distribution of Transferred Harrah’s ESSP Accounts. A Harrah’s ESSP
Participant’s Transferred Harrah’s ESSP Accounts shall be distributed upon such
Participant’s Separation from Service in accordance with this subsection (f),
and shall not be distributed in accordance with such Harrah’s ESSP Participant’s
Separation from Service Election with respect to any Deferral Period. Such
distribution shall be made commencing upon such Harrah’s ESSP Participant’s
Separation from Service, except as otherwise provided under Section 8.3(b). Such
Harrah’s ESSP Participant may not make a Distribution Year Election with respect
to his or her Transferred Harrah’s ESSP Accounts.

 

35



--------------------------------------------------------------------------------

(1) Form of Distribution. Such Harrah’s ESSP Participant’s Transferred Harrah’s
ESSP Matching Contribution Account shall be distributed in the form of
distribution elected by such Harrah’s ESSP Participant for the distribution of
his or her “Accounts” (as defined in the Harrah’s ESSP), in accordance with the
Harrah’s ESSP, as in effect as of the Harrah’s ESSP First Transfer Date. The
distribution of such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP
Deferral Contribution Account shall be made in accordance with Sections 8.3 and
8.4.

(2) Form of Distribution. Such Harrah’s ESSP Participant’s Transferred Harrah’s
ESSP Deferral Contribution Account shall be distributed in the form of
distribution elected by such Harrah’s ESSP Participant for the distribution of
his or her “Accounts” (as defined in the Harrah’s ESSP), in accordance with the
Harrah’s ESSP, as in effect as of the Harrah’s ESSP Second Transfer Date. The
distribution of such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP
Deferral Contribution Account shall be made in accordance with Sections 8.3 and
8.4.

(3) Prohibition on Change of Separation from Service Election. Such Harrah’s
ESSP Participant may not change his or her special Separation from Service
Election applicable to the distribution of his or her Transferred Harrah’s ESSP
Accounts, or the form of distribution of such Transferred Harrah’s ESSP
Accounts.

8.2 Changes of Distribution Year Election.

(a) Election to Change Distribution Selections. A Participant may change a
Distribution Year Election with respect to a Deferral Period (as set forth in
such Participant’s Participation Agreement in effect for such Deferral Period),
following the commencement of such Deferral Period, in accordance with this
Section 8.2. Such Participant shall complete and deliver an election to change
his or her Distribution Year Election with respect to a Deferral Period in
accordance with the rules and procedures adopted by the EDCP Committee for such
purpose. The Participant’s election to change a Distribution Year Election with
respect to a Deferral Period under this subsection (a) shall be irrevocable when
made.

(b) Change of Distribution Year.

(1) Such Participant may make a new Distribution Year Election with respect to a
Deferral Period, subject to the requirements of subsection (d), for purposes of
such distributions of the subaccounts of such Participant’s Accounts for such
Deferral Period by electing a new Distribution Year that is not less than five
years later than the Distribution Year previously selected by such Participant
under the prior Distribution Year Election with respect to such Deferral Period;
provided, however, that the new Distribution Year shall not be later than the
twentieth calendar year following such Deferral Period.

(2) In the event a Participant makes a new Distribution Year Election with
respect to a Deferral Period, and such new Distribution Year Election becomes
effective, the distribution of the subaccounts of Participant’s Accounts for
such Deferral Period shall be made upon the earlier of: (A) the first day of the
new Distribution Year, or (B) such Participant’s Separation from Service.

 

36



--------------------------------------------------------------------------------

(c) Additional Changes. A Participant may make subsequent new Distribution Year
Elections with respect to a Deferral Period, subject to the requirements of
paragraph (b)(1) and subsection (d), and the distribution of the subaccounts of
such Participant’s Accounts for such Deferral Period shall be made upon the
earlier of: (A) the first day of the new Distribution Year (selected by the
Participant), or (B) such Participant’s Separation from Service. The
Participant’s election to change a Distribution Year Election with respect to a
Deferral Period under this subsection (c) shall be irrevocable when made.

(d) Limitations on Distribution Changes. A Participant may not change his or her
Separation from Service Election with respect to a Deferral Period. A
Participant may change his or her Distribution Year Election applicable to the
subaccounts of such Participant’s Accounts for a Deferral Period in accordance
with subsection (b) or (c), subject to this subsection (d). A Participant’s new
Distribution Year Election shall be subject to the following limitations:

(1) The Participant’s election of a new Distribution Year Election applicable to
the subaccounts of such Participant’s Accounts for a Deferral Period shall not
take effect until at least twelve (12) months after the new Distribution Year
Election is made in accordance with Section 409A(a)(4)(C)(i) of the Code and the
Treasury Regulation Section 1.409A-2(b)(1)(i). If the distribution from the
subaccounts of such Participant’s Accounts for such Deferral Period is made
before the new Distribution Year Election becomes effective, the new
Distribution Year Election shall not thereafter become effective, and the
distribution from the subaccounts of such Participant’s Accounts for such
Deferral Period shall be made in accordance with the Distribution Year Election,
as in effect prior to the new Distribution Year Election.

(2) The Participant’s election of a new Distribution Year, in accordance with
subsection (b) or (c) for the subaccounts of such Participant’s Accounts for a
Deferral Period shall provide that each payment with respect to which such new
Distribution Year Election is made be deferred for a period of not less than
five years from the date such payment would otherwise have been made, as
determined in accordance with Section 409A(a)(4)(C)(ii) of the Code and the
Treasury Regulation Section 1.409A-2(b)(1)(ii).

(3) The Participant’s election of a new Distribution Year Election in accordance
with subsection (b) or (c) for the subaccounts of such Participant’s Accounts
for a Deferral Period shall not be made less than twelve (12) months prior to
the date of the first scheduled distribution payment under the Distribution Year
Election in effect for the subaccounts of such Participant’s Accounts for such
Deferral Period in accordance with Section 409A(a)(4)(C)(iii) of the Code and
the Treasury Regulation Section 1.409A-2(b)(1)(iii).

(e) Compliance with Section 409A of the Code. Any change to a Participant’s
Distribution Year Election shall be made in accordance with
Section 409A(a)(4)(C) of the Code and the Treasury Regulation
Section 1.409A-2(b).

 

37



--------------------------------------------------------------------------------

8.3 Time of Payment.

(a) A Participant’s Accounts shall be distributed in accordance with the
Separation from Service Election or Distribution Year Election for the
subaccounts of such Participant’s Accounts for each Deferral Period; provided,
however, that, in the case of a Caesars Participant, such Caesars Participant’s
Transferred Caesars Accounts shall be distributed in accordance with the special
Separation from Service Election, as provided under Section 8.1(e); and,
provided, further, that in the case of a Harrah’s ESSP Participant, such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Accounts shall be
distributed in accordance with the special Separation from Service Election, as
provided under Section 8.1(f).

(b) The distributions from the subaccounts of a Participant’s Accounts for a
Deferral Period shall be made or commence upon the earliest of:

(1) the first day of the Distribution Year (if any) selected by such Participant
(in the case of subaccounts subject to such Participant’s Distribution Year
Election), or

(2) the Participant’s Separation from Service; or

(3) the Participant’s death;

provided, however, that, in the case of a Participant who is a Specified
Employee as of the date of such Participant’s Separation from Service, the
distributions of the subaccounts of such Participant’s Accounts for such
Deferral Period upon such Participant’s Separation from Service shall be made or
commence on the date which is six months after the date of such Participant’s
Separation from Service (or, if earlier, the date of such Participant’s death)
in accordance with Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulation Section 1.409A-3(i)(2).

(c) Subject to subsection (d), if the subaccounts of a Participant’s Accounts
for any Deferral Period are to be distributed in the form of monthly installment
payments, and such Participant is a Specified Employee as of the date of such
Participant’s Separation from Service, the monthly installment payments that
otherwise would be made to such Participant prior to the date which is six
months after the date of such Participant’s Separation from Service (or, if
earlier, the date of such Participant’s death) shall be accumulated in the
subaccounts of such Participant’s Accounts for such Deferral Period and paid
commencing on such date in accordance with Section 409A(a)(2)(B)(i) of the Code
and Treasury Regulation Section 1.409A-3(i)(2), as adjusted to reflect the rate
of return on the hypothetical Investment Funds selected by the Participant in
accordance with Section 6.4. The subaccounts of such Participant’s Accounts for
such Deferral Period shall be distributed in installment payments, commencing on
the date which is six months after the date of such Participant’s Separation
from Service (or, if earlier, the date of such Participant’s death), over the
installment payment period designated under the Separation from Service Election
for the subaccounts of such Participant’s Accounts for the Deferral Period.

(d) In the case of a Participant who was a Specified Employee as of the date of
such Participant’s Separation from Service, and whose monthly installment
payments commenced during 2005 in accordance with Section 8.3 of the Plan,
monthly installment

 

38



--------------------------------------------------------------------------------

payments shall be paid during 2005 in accordance with the transitional relief
under Internal Revenue Service Notice 2005 Q/A 20, and such monthly installments
shall be suspended effective as of January 1, 2006 and until the date which is
six months after the date of such Participant’s Separation from Service in
accordance with Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulations thereunder and recommenced after the date which was six months after
the date of such Participant’s Separation from Service (or, if earlier, the date
of such Participant’s death). Any monthly installment payments subject to such
suspension shall be accumulated and paid after such date in accordance with
Section 409A(a)(2)(B)(i) of the Code and the Treasury Regulations thereunder, as
adjusted to reflect the rate of return on the hypothetical Investment Funds
selected by the Participant in accordance with Section 6.4. The subaccounts of
such Participant’s Accounts for such Deferral Period shall be distributed in
installment payments, commencing after the date which is six months after the
date of such Participant’s Separation from Service (or, if earlier, the date of
such Participant’s death), over the installment payment period designated under
the Separation from Service Election for the subaccounts of such Participant’s
Accounts for the Deferral Period.

8.4 Form of Payments.

(a) Separation from Service Election Payments. In the event a Participant made a
Separation from Service Election with respect to a Deferral Period, the
distribution from the subaccounts in such Participant’s Accounts for such
Deferral Period shall be made in a lump sum payment, or in monthly installment
payments, in accordance with Section 8.1 (Distribution Elections); provided,
however, that, in the case of a Caesars Participant, such Caesars Participant’s
Transferred Caesars Accounts shall be distributed in accordance with the special
Separation from Service Election, as provided under Section 8.1(e); and,
provided, further, that in the case of a Harrah’s ESSP Participant, such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Accounts shall be
distributed in accordance with the special Separation from Service Election, as
provided under Section 8.1(f).

(b) Distribution Year Election Payment. In the event a Participant made a
Distribution Year Election with respect to a Deferral Period, the distribution
from the subaccounts in such Participant’s Accounts for such Deferral Period
shall be made to such Participant in a lump sum payment. Such lump sum payment
shall be made not later than sixty (60) days after the date determined under
Section 8.3(b).

(c) Payments upon Death.

(1) In the event of a Participant’s death prior to such Participant’s Separation
from Service, the distributions from the subaccounts of such Participant’s
Accounts for all Deferral Periods shall be made to his or her Beneficiary in a
lump sum payment. Such lump sum payment shall be made not later than ninety
(90) days after the date determined under Section 8.3(b).

(2) In the event of a Participant’s death after his or her Separation from
Service, the distributions from the subaccounts of such Participant’s Accounts
shall be made or continue to be made to his or her Beneficiary in accordance
with the Participant’s

 

39



--------------------------------------------------------------------------------

Separation from Service Election or Distribution Year Election in accordance
with Sections 8.1 and 8.2, and distribution payments shall be made to the
Beneficiary in the same form as such distribution payments would have been made
to such Participant.

(d) Installment Payments.

(1) In the event a Participant makes a Separation from Service Election, and
elects distribution in the form of installment payments, the amount of each
monthly installment in any calendar year for the distribution of the subaccounts
in a Participant’s Accounts for a Deferral Period shall be calculated as
follows. The amount of the monthly installment shall be determined before the
first installment is paid and on each January 1st in all subsequent calendar
years; provided, however, that in the case of installment payments that are
suspended under Section 8.3(d), the amount of the monthly installment shall be
determined on the date as of which the installment payments recommence under
Section 8.3(d). The amount of each monthly installment for such calendar year
shall be determined by dividing: (A) the number of remaining monthly
installments into (B) the Participant’s vested balance in the subaccounts in the
Participant’s Accounts for such Deferral Period, determined as of the last
Valuation Date of the prior month. A Participant’s last installment payment
shall be adjusted as needed to reflect investment gains or losses. If the total
of the vested balance in the Participant’s Accounts (and the vested balances in
the Participant’s accounts in all other agreements, methods, programs or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulation Section 1.409A-1(c)(2)), determined as of any date
that is on or after January 1, 2008 and on or after monthly installment payments
commence, is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, such vested balance in the Participant’s
Accounts (and the vested balances in such other agreements, methods, programs
and arrangements) shall be paid to the Participant in a lump sum payment not
later than sixty (60) days after such date in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(v).

(2) If installment payments are made, the provisions of Sections 6.3, 6.4 and
6.5 shall continue to apply to the unpaid interest in the relevant subaccounts.

(3) In the event that a Caesars Participant’s special Separation from Service
Election, determined under Section 8.1(e), provides for the distribution of such
Caesars Participant’s Transferred Caesars Accounts in the form of installment
payments, the amount of each monthly installment payment for any calendar year
for the distribution of such Caesars Participant’s Transferred Caesars Accounts
shall be calculated by applying paragraph (1) separately with respect to such
Caesars Participant’s Transferred Caesars Accounts.

8.5 Beneficiary Designations.

(a) General. In the event of the death of the Participant, the Participant’s
vested interest in his or her Accounts shall be paid to the Participant’s
Beneficiary as described in Section 8.4(c). Each Participant shall have the
right to designate, in the manner specified by the EDCP Committee, a Beneficiary
or Beneficiaries to receive his benefits hereunder in the event of the
Participant’s death.

 

40



--------------------------------------------------------------------------------

(b) Spousal Consent Requirements. If the Participant is married at the time the
Beneficiary designation is filed, the Participant must designate his spouse as
the Beneficiary of at least 50% of the Participant’s Accounts or provide the
spouse’s consent to the designation of a Beneficiary other than the spouse. If a
Participant marries or divorces after a Beneficiary designation is filed, the
designation will no longer be effective.

(c) Revised Designations. Subject to the spousal consent requirements noted
above, each Participant may change his Beneficiary designation from time to time
in the manner described above. Upon receipt of such designation by the EDCP
Committee, such designation or change of designation shall become effective as
of the date of the notice, whether or not the Participant is living at the time
the notice is received. There shall be no liability on the part of the Employer,
the EDCP Committee or the Trustee with respect to any payment authorized by the
EDCP Committee in accordance with the most recent Beneficiary designation of the
Participant in the possession of the EDCP Committee before the EDCP Committee
receives a more recent Beneficiary designation.

(d) Deemed Beneficiary Designations. If no designated Beneficiary is living when
benefits become payable, or if there is no designated Beneficiary, the
Beneficiary shall be the Participant’s spouse. If there is no living spouse, the
Beneficiary shall be the Participant’s estate. If the designated Beneficiary
dies after the payment of benefits begin, then the Beneficiary for the remainder
of the benefits payable shall be the estate of the Beneficiary.

8.6 Prohibition on Acceleration of Distributions. The time or schedule of
payment of any withdrawal or distribution under the Plan shall not be subject to
acceleration, except as provided under Treasury Regulations promulgated in
accordance with Section 409A(a)(3) of the Code, or as provided in Sections 8.9
and 8.10 in accordance with the transitional relief under Internal Revenue
Service Notice 2005-1 Q/A-19(c), the Proposed Regulations under Section 409A of
the Code and Internal Revenue Service Notice 2006-79.

8.7 Withholding and Payroll Taxes. The Employer shall withhold from Plan payment
any taxes required to be withheld from such payments under federal, state or
local law. Any withholding of taxes or other amounts required by federal, state
or local law with respect to amounts credited to a Participant’s Accounts
including, without limitation to, tax due under the Federal Insurance
Contributions Act, shall be withheld, to the maximum extent possible, from the
portion of the Participant’s Salary or Bonus that is not contributed to this
Plan (or, in the case of a Caesars Participant, from the portion of the Caesars
Participant’s “Base Compensation” and “Bonus Compensation” (each, as defined in
the Caesars Plan) that is not contributed to this Plan). Any withholding amount
that cannot be withheld in accordance with the preceding sentence shall be
withheld from the Participant’s Deferral Contributions (or, in the case of a
Caesars Participant, from the Caesars Participant’s deferral contributions under
Sections 4.5(a) and (b)).

8.8 [Reserved]

 

41



--------------------------------------------------------------------------------

8.9 Special Lump Sum Distribution.

(a) Subject to Section 8.11, a Participant, or a Beneficiary of a deceased
Participant, may elect to receive a special lump sum distribution from such
Participant’s or Beneficiary’s Accounts on June 1, 2008 (or within thirty
(30) days thereafter) in accordance with this Section 8.9. A Participant’s or
Beneficiary’s special lump sum distribution shall be made only from the Accounts
in which such Participant or Beneficiary has a fully vested interest, determined
as of the last day of the Special Distribution Election Period. The special lump
sum distribution shall be in the amount equal to the Participant’s or
Beneficiary’s designated percentage of the Participant’s or Beneficiary’s
interest in such Accounts, and such designated percentage of the Account shall
be credited to a special subaccount of such Account. Such special lump sum
distribution shall be made proportionately from such Participant’s or
Beneficiary’s Accounts (and the subaccounts thereunder) and shall apply only to
amounts that would not otherwise be payable before January 1, 2008.

(b) A Participant, or a Beneficiary of a deceased Participant, shall elect to
receive a special lump sum distribution under subsection (a) by completing and
delivering a Special Lump Sum Distribution Agreement in accordance with the
rules and procedures adopted by the EDCP Committee for such purpose. Such
Participant or Beneficiary shall designate the whole percentage (up to a maximum
of 100%) of such Participant’s or Beneficiary’s interest in his or her Accounts
to be distributed in such special lump sum distribution. Such Participant or
Beneficiary must complete and deliver such Special Lump Sum Distribution
Agreement not later than the last day of the Special Distribution Election
Period, and such Participant’s or Beneficiary’s Special Lump Sum Distribution
Agreement shall become irrevocable as of the last day of the Special
Distribution Election Period. Such special Separation from Service Election, or
special Distribution Year Election, shall supersede such Participant’s prior
distribution election with respect to the portion of such Participant’s Accounts
subject to such special Separation from Service Election or special Distribution
Year Election, except as provided in Section 8.11.

(c) Special distribution elections under this Section 8.9 shall be subject to
such administrative rules, procedures and restrictions as are prescribed by the
EDCP Committee in its discretion. No election may be made under this Section 8.9
after the last day of the Special Distribution Election Period.

8.10 Special Distribution Elections.

(a) Subject to Section 8.11, a Participant may elect in accordance with this
Section 8.10 to make a special Separation from Service Election, or a special
Distribution Year Election, with respect to any Deferral Period ending on or
before December 31, 2007. Such special Separation from Service Election or
special Distribution Year Election shall apply to the portion of the
Participant’s Accounts attributable to compensation amounts deferred during such
Deferral Period.

(1) Special Separation from Service Elections. A special Separation from Service
Election under this Section 8.10 with respect to a Deferral Period shall provide
for the distribution of the subaccounts of such Participant’s Accounts for such
Deferral Period upon

 

42



--------------------------------------------------------------------------------

such Participant’s Separation from Service and shall be in a form of
distribution permitted under Section 8.1(b) and selected by the Participant in
such Participant’s Special Distribution Election Agreement; provided, however,
that such installment period shall not extend beyond fifteen (15) years
following such Participant’s Separation from Service. If such Participant makes
a special Separation from Service Election under this Section 8.10 and fails to
select a form of distribution for purposes of distributions from the subaccounts
of such Participant’s Accounts for a Deferral Period, such distributions shall
be made in a lump sum payment. A Participant may not change his or her special
Separation from Service Election under this Section 8.10 with respect to a
Deferral Period, or the form of distribution of the subaccounts of such
Participant’s Accounts for such Deferral Period.

(2) Special Distribution Year Elections. A special Distribution Year Election
under this Section 8.10 with respect to a Deferral Period shall provide for the
distribution of the subaccounts of such Participant’s Accounts for such Deferral
Period upon the earlier of the first day of the Distribution Year (as selected
by the Participant), or the Participant’s Separation from Service. Such
Participant shall select the Distribution Year for purposes of distributions
from the subaccounts of such Participant’s Accounts for such Deferral Period.
The Distribution Year shall be not earlier than the 2009 calendar year, and
shall not be later than the 2027 calendar year. The distribution of the
subaccounts of such Participant’s Accounts for such Deferral Period shall be
made in a lump sum payment. A Participant may change such Participant’s special
Distribution Year Election with respect to a Deferral Period in accordance with
Section 8.2.

(b) If a Participant elects to make a special Separation from Service Election,
or a special Distribution Year Election, with respect to a Deferral Period under
this Section 8.10, such special Separation from Service Election or special
Distribution Year Election shall apply to the subaccounts of such Participant’s
Accounts (including, without limitation, such Participant’s Transferred Caesars
Accounts and Transferred Harrah’s ESSP Accounts, if any) for such Deferral
Period and shall apply only to amounts that would not otherwise be payable
before January 1, 2008 or payable in accordance with a special lump sum
distribution election under Section 8.9.

(c) A Participant shall make a special Separation from Service Election, or a
special Distribution Year Election, with respect to a Deferral Period under
subsection (a) by completing and delivering a Special Distribution Election
Agreement in accordance with rules and procedures adopted by the EDCP Committee
for such purpose. Such Participant must complete and deliver such Special
Distribution Election Agreement not later than the last day of the Special
Distribution Election Period, and such Participant’s Special Distribution
Election Agreement shall become irrevocable as of the last day of the Special
Distribution Election Period. Such special Separation from Service Election, or
Distribution Year Election, shall supersede such Participant’s prior Separation
from Service Election, or Distribution Year Election with respect to the portion
of such Participant’s Accounts subject to such special Separation from Service
Election or special Distribution Year Election, except as provided under
Section 8.11.

(d) Special Separation from Service Elections and special Distribution Year
Elections under this Section 8.10 shall be subject to such administrative rules,
procedures and restrictions as are prescribed by the EDCP Committee in its
discretion. No election may be made under this Section 8.10 after the last day
of the Special Distribution Election Period.

 

43



--------------------------------------------------------------------------------

8.11 Compliance with Section 409A of the Code.

(a) The Plan shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder (subject to the transitional relief under
Internal Revenue Service Notice 2005-1, the Proposed Regulations under
Section 409A of the Code and other applicable authority issued by the Internal
Revenue Service).

(b) As provided in Internal Revenue Notice 2006-79, notwithstanding any other
provision of the Plan, with respect to any election under Section 8.9 or 8.10,
or any other election or amendment to change a time and form of payment under
the Plan made on or after January 1, 2007 and on or before December 31, 2007,
the election or amendment shall apply only to amounts that would not otherwise
be payable in 2007 and shall not cause an amount to be paid in 2007 that would
not otherwise be payable in 2007.

ARTICLE NINE

ADMINISTRATION OF THE PLAN

9.1 Adoption of Trust. The Company shall enter into a Trust Agreement with the
Trustee, which Trust Agreement shall form a part of this Plan and is hereby
incorporated herein by reference.

9.2 Powers of the EDCP Committee.

(a) Plan Administrator. The EDCP Committee shall be the administrator of the
Plan and shall be responsible for the administration of the Plan.

(b) General Powers of the EDCP Committee. The EDCP Committee shall have the
power and discretion to perform the administrative duties described in this Plan
or required for proper administration of the Plan and shall have all powers
necessary to enable it to properly carry out such duties. Without limiting the
generality of the foregoing, the EDCP Committee shall have the power and
discretion to construe and interpret this Plan, to hear and resolve claims
relating to this Plan, and to decide all questions and disputes arising under
this Plan. The EDCP Committee shall determine, in its discretion, the service
credited to the Participants, the status and rights of a Participant, and the
identity of the Beneficiary or Beneficiaries entitled to receive any benefits
payable hereunder on account of the death of a Participant. The decision or
action of the EDCP Committee in respect of any question arising under or in
connection with the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having an interest in
the Plan.

(c) Distributions. Except as is otherwise provided hereunder, the EDCP Committee
shall determine the manner and time of payment of benefits under this Plan. All
benefit disbursements by the Trustee shall be made upon the instructions of the
EDCP Committee.

 

44



--------------------------------------------------------------------------------

(d) Decisions Conclusive. The decision of the EDCP Committee upon all matters
within the scope of its authority shall be binding and conclusive upon all
persons.

(e) Reporting. The EDCP Committee shall file all reports and forms lawfully
required to be filed by the EDCP Committee and shall distribute any forms,
reports or statements to be distributed to Participants and others.

(f) Trust Fund. The EDCP Committee shall keep itself advised with respect to the
funded status and investment of the Trust Fund.

9.3 Creation of Committee. The EDCP Committee shall be appointed by the Chief
Executive Officer of the Company. The EDCP Committee must consist of at least
three members. The EDCP Committee members shall serve without compensation but
shall be reimbursed for all expenses by the Company. The EDCP Committee shall
conduct itself in accordance with the provisions of this Article Nine. The
members of the EDCP Committee may resign with thirty (30) days notice in writing
to the Company and may be removed immediately at any time by written notice from
the Company. The EDCP Committee may have duties with respect to other plans of
the Company that are or identical to its duties under the Plan.

9.4 Appointment of Agents. The EDCP Committee may appoint such other agents, who
need not be members of the EDCP Committee, as it may deem necessary for the
effective performance of its duties, whether ministerial or discretionary, as
the EDCP Committee may deem expedient or appropriate. The compensation of any
agents who are not employees of the Company shall be fixed by the committee
within any limitations set by the HRC.

9.5 Majority Vote and Execution of Instruments. In all matters, questions and
decisions, the action of the EDCP Committee shall be determined by a majority
vote of its members. They may meet informally or take any ordinary action
without the necessity of meeting as a group. All instruments executed by the
EDCP Committee shall be executed by a majority of its members or by any member
of the EDCP Committee designated to act on its behalf.

9.6 Allocation of Responsibilities. The EDCP Committee may allocate
responsibilities among its members or designate other persons to act on its
behalf. Any allocation or designation, however, must be set forth in writing and
must be retained in the permanent records of the EDCP Committee.

9.7 Conflict of Interest. No member of the EDCP Committee who is a Participant
shall take any part in any action in connection with his participation as an
individual. Such action shall be voted or decided by the remaining members of
the EDCP Committee.

9.8 Indemnification. The Company shall indemnify and hold harmless the members
of the EDCP Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the EDCP Committee, except in the case of
gross negligence or willful misconduct.

9.9 Action Taken by Employer. Any action to be taken by an Employer shall be
taken by resolution adopted by its board of directors or appropriate board
committee; provided,

 

45



--------------------------------------------------------------------------------

however, that by resolution, the board of directors or appropriate board
committee may delegate to any committee of the board or any officer of the
Employer the authority to take any actions under this Plan, other than the power
to determine the basis of Employer contributions.

9.10 Discretionary Authority. All delegations of responsibility set forth in
this document regarding the determination of benefits and the interpretation of
the terms of the Plan confer discretionary authority upon the person delegated
such responsibility.

9.11 Participant Statements. The EDCP Committee shall provide a statement of
Plan Accounts to each Participant and Beneficiary on a quarterly or more
frequent basis, as determined by the EDCP Committee in its discretion. Such
statement of Plan Accounts shall reflect the amounts allocated to each Account
maintained for the Participant, the Participant’s vested interest in his
Accounts, any distributions, withdrawals or expenses charged against the
Participant’s Account, the hypothetical investment earnings and losses on the
Participant’s Account, and any other information deemed appropriate by the EDCP
Committee.

9.12 Compliance with Section 409A of the Code. The Plan shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder.

ARTICLE TEN

CLAIMS REVIEW PROCEDURE

10.1 General.

(a) A Participant or Beneficiary who believes that he or she has not received
the benefits to which he or she is entitled may assert a claim for benefits
under the Plan in accordance with the claims procedure of this Article Ten. The
claims procedure of this Article Ten shall be applied in accordance with
Section 503 of ERISA and Department of Labor Regulation Section 2560.503-1. A
Participant or Beneficiary may assert a benefit claim, or appeal the denial of a
benefits claim, through such Participant’s or Beneficiary’s authorized
representative, provided that such Participant or Beneficiary has submitted a
written notice evidencing the authority of such representative to the EDCP
Committee. A Participant or Beneficiary asserting a benefits claim shall be
referred to as a “Claimant” under this Article Ten.

(b) A Claimant shall submit his or her benefits claim under the Plan in writing
to the EDCP Committee. The Claimant may include documents, records or other
information relating to the benefits claim for review by the EDCP Committee in
connection with such benefits claim.

10.2 Benefit Determination.

(a) The EDCP Committee shall review the Claimant’s benefits claim (including any
documents, records or other information submitted with such benefits claim) and
determine whether such benefits claim shall be approved or denied in accordance
with the Plan.

(b) In the event that a Claimant’s benefits claim is wholly or partially denied,
the EDCP Committee shall provide to the Claimant with written notice of the
denial within a

 

46



--------------------------------------------------------------------------------

reasonable period of time, but not later than ninety (90) days after the receipt
of the benefits claim by the EDCP Committee, unless the EDCP Committee
determines that special circumstances require an extension of time for making a
determination with respect to the benefits claim. If the EDCP Committee
determines that an extension of time for making a determination with respect to
the benefits claim is required, the EDCP Committee shall provide the Claimant
with written notice of such extension prior to the end of the initial ninety
(90) day period. The extension of time shall not exceed a period of ninety
(90) days from the end of such initial period. The extension notice shall
indicate the special circumstances requiring the extension of time and the date
by which the EDCP Committee expects to render the benefit determination.

(c) The notice of denial of the Claimant’s benefits claim shall set forth:

(1) the specific reason or reasons for the denial;

(2) references to specific Plan provisions on which the denial is based;

(3) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why the material or
information is necessary; and

(4) a description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the appeal of
the denial of the benefits claim.

(d) The Claimant may appeal any denial of the benefits claim in writing to the
EDCP Committee within sixty (60) days after receipt of the EDCP Committee’s
notice of denial of benefits claim. The Claimant’s failure to appeal the denial
of the benefits claim by the EDCP Committee in writing within the sixty (60) day
period shall render the EDCP Committee’s determination final, binding, and
conclusive.

10.3 Appeals.

(a) A Claimant may appeal the denial of a benefits claim to the EDCP Committee.
The EDCP Committee shall review the appeal of the denial of the benefits claim
and make a final determination as to whether the benefits claim should be
approved or denied in accordance with the Plan.

(b) The Claimant shall be afforded the opportunity to submit written comments,
documents, records, and other information relating to the benefits claim, and
the Claimant shall be provided, upon request and free of charge, reasonable
access to all documents, records, and other information relevant to the
Claimant’s benefits claim. A document, record or other information shall be
considered “relevant” to the benefits claim, as provided in Department of Labor
Regulation Section 2560.503-1(m)(8). The review on appeal by the EDCP Committee
shall take into account all comments, documents, records, and other information
submitted by the Claimant, without regard to whether such information was
submitted or considered in the EDCP Committee’s initial determination with
respect to the benefits claim. The EDCP Committee shall

 

47



--------------------------------------------------------------------------------

advise the Claimant in writing of the EDCP Committee’s determination of the
appeal within sixty (60) days of the claimant’s written request for review,
unless special circumstances (such as a hearing) would make the rendering of a
determination within the sixty (60) day period infeasible, but in no event shall
the EDCP Committee render a determination regarding the denial of a claim for
benefits later than one hundred twenty (120) days after its receipt of a request
for review. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the date the extension period commences.

(c) The notice of denial of the Claimant’s appeal of the denial of the
Claimant’s benefit claim shall set forth:

(1) the specific reason or reasons for the denial of the appeal;

(2) reference to the specific Plan provisions on which the denial of the appeal
is based;

(3) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s benefits claim (and a document, record or
other information shall be considered “relevant” to the benefits claim, as
provided in Department of Labor Regulation Section 2560.503-1(m)(8)); and

(4) a statement describing Claimant’s right to bring an action under ERISA
Section 502(a).

(d) If, upon appeal, the EDCP Committee shall grant the relief requested by the
Claimant, then, in addition, the EDCP Committee shall award to the Claimant
reasonable fees and expenses of counsel, or any other duly authorized
representative of Claimant, which shall be paid by the Company. The
determination as to whether such fees and expenses are reasonable shall be made
by the Company in its sole and absolute discretion and such determination shall
be binding and conclusive on all parties.

10.4 Notice of Denials. The EDCP Committee’s notice of denial of a benefits
claim shall identify the address to which the Claimant may forward his appeal.

ARTICLE ELEVEN

LIMITATION ON ASSIGNMENT;

PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE

11.1 Anti-Alienation Clause. No benefit which shall be payable under the Plan to
any person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of the same shall be void. No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for or against
any person, except to the extent as may be required by law. The benefits
provided by this Plan are not subject to the qualified domestic relations order
provisions of ERISA or the Code.

 

48



--------------------------------------------------------------------------------

11.2 Permitted Arrangements. Section 11.1 (Anti-Alienation Clause) shall not
preclude arrangements for the withholding of taxes from benefit payments,
arrangements for the recovery of benefit overpayments, arrangements for the
transfer of benefit rights to another plan, or arrangements for direct deposit
of benefit payments to an account in a bank, savings and loan association or
credit union (provided that such arrangement is not part of an arrangement
constituting an assignment or alienation).

11.3 Payment to Minor or Incompetent. Whenever any benefit which shall be
payable under the Plan is to be paid to or for the benefit of any person who is
then a minor or determined by the EDCP Committee to be incompetent, the EDCP
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent if
one has been appointed or to cause the same to be used for the benefit of the
minor or incompetent.

ARTICLE TWELVE

AMENDMENT, MERGER AND TERMINATION

12.1 Amendment.

(a) The Company shall have the right at any time, by an instrument in writing
duly executed, acknowledged and delivered to the EDCP Committee, to modify,
alter or amend this Plan, in whole or in part, prospectively or retroactively
(including, without limitation, to modify, alter or amend this Plan to comply
with Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
and applicable guidance thereunder). Additionally, the EDCP Committee shall also
have the right to modify, alter or amend the Plan by written instrument provided
that such amendment does not have a material adverse financial effect on the
Company or the Plan. No amendment shall substantially increase the duties and
liabilities of the EDCP Committee and the Trustee hereunder without its written
consent. No amendment shall reduce any Participant’s vested interest in the
Plan, calculated as of the date on which the amendment is adopted.

(b) Any Affiliate or other entity adopting this Plan hereby delegates the
authority to amend the Plan to the Company and the EDCP Committee. If the Plan
is amended after it is adopted by an Affiliate, unless otherwise expressly
provided, it shall be treated as so amended by such Affiliate without the
necessity of any action on the part of the Affiliate. An Affiliate or other
entity that has adopted this Plan may terminate its future participation in the
Plan at any time.

12.2 Merger or Consolidation of Company. The Plan shall not be automatically
terminated by the Company’s acquisition by or merger into any other employer,
but the Plan shall be continued after such acquisition or merger if the
successor employer elects and agrees to continue the Plan. Except as provided in
Section 12.4 (Continuation of Plan following Change of Control), all rights to
amend, modify, suspend, or terminate the Plan shall be transferred to the
successor employer, effective as of the date of the merger.

 

49



--------------------------------------------------------------------------------

12.3 Termination of Plan or Discontinuance of Contributions. It is the
expectation of the Company that this Plan and the contributions hereunder shall
be continued indefinitely. However, continuance of the Plan is not assumed as a
contractual obligation of the Company. Except as provided in Section 12.4
(Continuation of Plan following a Change of Control), the Company reserves the
right at any time to terminate this Plan or to reduce, temporarily suspend or
discontinue contributions hereunder. If this Plan is terminated, all Plan
benefits shall be distributed in accordance with Article Eight and the
Separation from Service Elections and the Distribution Year Elections of the
Participants, following the termination of the Plan.

12.4 Continuation of Plan following a Change of Control. Notwithstanding any
provision of this Plan to the contrary, if a Change of Control occurs following
the Effective Date of this Plan, a successor employer shall have the power to
(a) terminate this Plan, (b) amend Section 13.5 (Funding upon a Change of
Control) of the Plan, or (c) amend any provision of the Plan that affects a
Participant’s entitlement to a distribution from the Plan, only if 80% of the
individuals who are Participants in the Plan, both as of the date of the Change
of Control and as of the date of the adoption of such amendment or termination,
consent to such an amendment or termination. The provisions of this Section 12.4
shall not limit a successor employer’s authority to take other actions with
respect to the Plan, including the authority to discontinue contributions to the
Plan.

12.5 Limitation of Company’s Liability. The adoption of this Plan is strictly a
voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any employee or Participant or to
be consideration for, an inducement to, or a condition of the employment of any
employee. A Participant, employee, or Beneficiary shall not have any right to
retirement or other benefits except to the extent provided herein.

12.6 Limitation on Distributions. To the extent that any payment to be made to a
Participant under this Plan during a taxable year of such Participant’s
Employer, when combined with all other payments received or to be received
during such taxable year of the Participant’s Employer that are subject to the
limitation on deductibility under Section 162(m) of the Code, would exceed the
limitation on deductibility under Section 162(m) of the Code, such payment under
the Plan shall be delayed in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(i) to such Participant’s Separation from Service (or, in
the case of a Participant who is a Specified Employee as of the date of such
Participant’s Separation from Service, the date which is six months after the
date of such Participant’s Separation from Service (or, if earlier, the date of
such Participant’s death) in accordance with Section 409A(a)(2)(B)(i) of the
Code and the Treasury Regulation Section 1.409A-3(i)(2) and shall be paid in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(i). Any payment that
is deferred in accordance with this Section 12.6 shall be credited with
hypothetical investment earnings and losses in accordance with Article Six
(Crediting of Contributions and Income).

ARTICLE THIRTEEN

GENERAL PROVISIONS

13.1 Limitation of Rights. Neither this Plan, the Trust nor membership in the
Plan shall give any employee or other person any right except to the extent that
the right is

 

50



--------------------------------------------------------------------------------

specifically fixed under the terms of the Plan. The establishment of the Plan
shall not be construed to give any individual a right to be continued in the
service of a Employer or as interfering with the right of a Employer to
terminate the service of any individual at any time.

13.2 Construction. The masculine gender, where appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the context clearly indicates to the contrary. Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan. If any provision of this Plan is determined to
be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect. All of the provisions of this Plan shall be
construed and enforced in accordance with ERISA and, to the extent applicable,
the laws of the State of Nevada.

13.3 Status of Participants as Unsecured Creditors. All benefits under the Plan
shall be the unsecured obligations of the Company and each Employer, as
applicable, and, except for those assets which will be placed in the Trust
established in connection with this Plan, no assets will be placed in trust or
otherwise segregated from the general assets of the Company or each Employer, as
applicable, for the payment of obligations hereunder. To the extent that any
person acquires a right to receive payments hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company and each
Employer, as applicable.

13.4 Status of Trust Fund. The Trust Fund is being established to assist the
Company and the Employers in meeting their obligations to the Participants and
to provide the Participants with a measure of protection in certain limited
instances. In certain circumstances described in the Trust Agreement, the assets
of the Trust Fund may be used for the benefit of the Company’s or an Affiliate’s
creditors and, as a result, the Trust Fund is considered to be part of the
Company’s and Employer’s general assets. Benefit payments due under this Plan
shall either be paid from the Trust Fund or from the Company’s or Affiliate’s
general assets as directed by the EDCP Committee. Despite the establishment of
the Trust Fund, it is intended that the Plan be considered to be “unfunded” for
purposes of the ERISA and the Code.

13.5 Funding upon a Change of Control. Immediately before the occurrence of a
Change of Control, the Company shall determine whether, for any reason, the
assets of the Trust Fund are less than the sum of: (a) the aggregate Account
balances of all Participants (determined without regard to the vested interest
of each Participant), and (b) the total amount of Enhancement Contributions to
which Harrah’s ESSP Participants will become entitled under Section 4.6 upon
such Change of Control, and shall transfer an amount equal to the deficiency to
the Trustee of the Trust. If it is discovered at any time that the amount
initially transferred is less than the total amount called for by the preceding
sentence, the shortfall, including any accrued interest on the shortfall, shall
be transferred to the Trustee immediately upon the discovery of such error.

13.6 Uniform Administration. Whenever in the administration of the Plan any
action is required by the EDCP Committee, such action shall be uniform in nature
as applied to all persons similarly situated, except as otherwise provided to
the contrary in this Plan document or the Trust Agreement.

 

51



--------------------------------------------------------------------------------

13.7 Heirs and Successors. All of the provisions of this Plan shall be binding
upon all persons who shall be entitled to any benefits hereunder, and their
heirs and legal representatives.

13.8 Electronic Administration. The EDCP Committee shall have the authority to
employ alternative means (including, but not limited to, electronic, internet,
intranet, voice response or telephonic) by which Participants may submit
participation elections, directions, and forms required for participation in,
and the administration of, this Plan. If the EDCP Committee chooses to use these
alternative means, any elections, directions or forms submitted in accordance
with the rules and procedures promulgated by the EDCP Committee will be deemed
to satisfy any provision of this Plan calling for the submission of a written
election, direction or form.

* * * * *

To signify its adoption of this Amendment and Restatement of the Harrah’s
Entertainment, Inc. Executive Supplemental Savings Plan II, the Company has
caused this Plan document to be executed by a duly authorized officer of the
Company as of August 3, 2007.

 

HARRAH’S ENTERTAINMENT, INC.

By:

 

/S/ Mary Thomas

Name:

  Mary Thomas

Title:

  Senior Vice President, Human Resources

 

52